Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 1 of 93




            EXHIBIT A
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 2 of 93



 1   Bryan Schwartz (Cal. Bar No. 209903)
     Samuel Goldsmith (Cal. Bar No. 320471)
 2   BRYAN SCHWARTZ LAW
     180 Grand Avenue, Suite 1380
 3   Oakland, California 94612
     Telephone: (510) 444-9300
 4   Facsimile: (510) 444-9301
     bryan@bryanschwartzlaw.com
 5   samuel@bryanschwartzlaw.com
 6   Attorneys for Plaintiff IRAM BAKHTIAR
     individually and on behalf of others similarly-situated
 7
     Mitchell F. Boomer (Cal. Bar No. 121441)
 8   Fraser A. McAlpine (Cal. Bar No. 248554)
     Janelle J. Sahouria (Cal. Bar No. 253699)
 9   JACKSON LEWIS P.C.
     50 California Street, 9th Floor
10   San Francisco, California 94111-4615
     Telephone: (415) 394-9400
11   Facsimile: (415) 394-9401
     Mitchell.Boomer@jacksonlewis.com
12   Fraser.McAlpine@jacksonlewis.com
     Janelle.Sahouria@jacksonlewis.com
13
     Attorneys for Defendant
14   INFORMATION RESOURCES, INC.
15

16                                 UNITED STATES DISTRICT COURT

17                                NORTHERN DISTRICT OF CALIFORNIA

18    IRAM BAKHTIAR, individually and on                 Case No. 3:17-cv-04559-JST
      behalf of all others similarly situated,
19                                                       CLASS ACTION & COLLECTIVE ACTION
                     Plaintiff,
20                                                       AMENDED STIPULATION OF
             v.                                          SETTLEMENT OF CLASS AND
21                                                       COLLECTIVE ACTION CLAIMS
      INFORMATION RESOURCES, INC, and
22    DOES 1 through 50, inclusive,                      Judge:             Hon. Jon S. Tigar
23                   Defendants.                         Complaint Filed:   August 9, 2017
                                                         Trial Date:        None Set
24

25          This Joint Stipulation of Settlement of Class and Collective Action Claims, including

26   Exhibits 1, 2, 3, and A, B, and C hereto (“Settlement,” “Settlement Agreement” or “Agreement”),

27   is made and entered into by, between, and among Plaintiff IRAM BAKHTIAR (“Plaintiff’), on

28   behalf of herself, the California Settlement Class Members, the FLSA Settlement Collective

                                             1                     Case No. 3:17-cv-04559-JST
           AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 3 of 93



 1   Members, and the Hybrid Settlement Class Members, as defined below, on the one hand, and
 2   Defendant INFORMATION RESOURCES, INC. (“Defendant” or “IRI”) (collectively, “the
 3   Parties”) on the other hand. The Parties enter into this Agreement to effect a full and final
 4   settlement and preclusive judgment resolving all claims brought or that could have been brought
 5   against IRI based on the Complaint allegations in the case entitled IRAM BAKHTIAR, individually,
 6   and on behalf of all others similarly situated v. INFORMATION RESOURCES, INC., Case No.
 7   3:17-cv-04559-JST (referred to as “the Action”), and all claims based on or reasonably related
 8   thereto, with respect to the total of 129 individuals who are current or former employees covered
 9   by this settlement, as detailed below. This Agreement is intended to fully and finally compromise,
10   resolve, discharge, and settle the claims as defined and based on the terms set forth below, to the
11   full extent reflected herein, subject to the approval of the Court.
12   1.     RECITALS
13          1.1.    WHEREAS, Plaintiff filed her Complaint on October 13, 2017 in the United States
14   District Court, Northern District of California (ECF No. 1) asserting claims for: (1) Failure to Pay
15   Overtime under Fair Labor Standards Act, 29 U.S.C. § 207; (2) Failure to Pay Overtime under Cal.
16   Labor Code §§ 510, 1194, and IWC Wage Orders; (3) Failure to Provide and/or Authorize Meal
17   and Rest Periods under Cal. Labor Code §§ 226.7, 512, and IWC Wage Orders; (4) Failure to
18   Provide Accurate Itemized Wage Statements under Cal. Labor Code § 226; (5) Failure to Pay
19   Earned Wages Upon Discharge, Waiting Time Penalties under Cal. Labor Code §§ 201-204;
20   (6) Failure to Reimburse Business Expenses under Cal. Labor Code § 2802; and (7) Unlawful
21   and/or Unfair Business Practices in Violation of Cal. Business & Professions Code § 17200, et seq.
22          1.2.    WHEREAS, Plaintiff filed a First Amended Complaint on October 13, 2017 (ECF
23   No. 13), adding an additional claim for Civil Penalties Pursuant to the Private Attorneys General
24   Act of 2004, Cal. Labor Code § 2698, et seq. As Exhibit B to the First Amended Complaint,
25   Plaintiff provided a notice letter dated August 9, 2017 to the LWDA regarding her intention to
26   commence an action under the Private Attorneys General Act of 2004, California Labor Code
27   § 2698 et. seq. (“PAGA”), and the LWDA.
28

                                              2                     Case No. 3:17-cv-04559-JST
            AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 4 of 93



 1          1.3.    WHEREAS, on April 23, 2018, the parties completed their first mediation with
 2   Jeffrey Ross, Esq., but the matter remained unresolved.
 3          1.4.    WHEREAS, on May 31, 2018, Plaintiff filed a Motion for Conditional Certification
 4   under the Fair Labor Standards Act. (ECF No. 50.) On June 14, 2018, Defendant filed its
 5   Opposition.
 6          1.5.    WHEREAS, on July 26, 2018, the Court issued an Order Granting in Part and
 7   Denying in Part Motion for Conditional Certification Under the Fair Labor Standards Act. (ECF
 8   No. 61.) The Court allowed conditional certification to proceed and set forth the parameters for
 9   notice to putative collective class members.
10          1.6.    WHEREAS, the parties engaged in written discovery and depositions and agreed to
11   schedule another mediation.
12          1.7     WHEREAS, to that end, the parties conducted a second mediation with Jeffrey Ross,
13   Esq. on March 6, 2019.
14          1.8     WHEREAS, following a second full day of mediation on March 6, 2019, the Parties
15   reached a preliminary agreement and continued negotiating to the present (approximately three
16   months later), notifying the Court of an agreement in principle on May 13, 2019, and have finally
17   reached this Agreement.
18          1.9     WHEREAS, on June 28, 2019, Plaintiff filed a motion for preliminary approval of
19   the settlement. (ECF No. 108.)
20          1.10    WHEREAS, on January 30, 2020, the Court denied without prejudice Plaintiff’s
21   motion for preliminary approval of the settlement, citing specific concerns to be addressed. (ECF
22   No. 119.)
23          1.10    WHEREAS, the instant, Amended Settlement represents the Parties’ effort to
24   address all of the Court’s concerns.
25          1.11    WHEREAS, this settlement will affect a total number of 129 individuals. There are
26   77 California Class Members, which is defined below, includes individuals releasing their
27   California Class Claims and not FLSA Collective Claims. There are 46 FLSA Collective Action
28   Members, which is defined below, includes individuals who are releasing their FLSA Collective

                                             3                     Case No. 3:17-cv-04559-JST
           AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 5 of 93



 1   Claims and not California Class Claims. There are 6 Hybrid Members, which is defined below,
 2   includes individuals releasing both their California Class Claims for the time they worked in
 3   California and FLSA Collective Claims. The Parties’ agreement is premised on the understanding
 4   that there are 129 individuals who are participating in this Settlement.
 5   2.     DEFINITIONS
 6          Unless otherwise defined herein, capitalized terms used in this Agreement shall have the
 7   meanings set forth below.
 8          2.1.    “California Class Claims” means all claims for wages, reimbursements and related
 9   penalties actually alleged or that could have been alleged in the Action by Plaintiff, on behalf of
10   herself and the California Class Members, that arise out of the allegations alleged in the operative
11   First Amended Complaint, including but not limited to: (1) Failure to Pay All Wages; (2) Failure
12   to Pay Overtime under Cal. Labor Code §§ 510, 1194, and IWC Wage Orders; (3) Failure to Provide
13   and/or Authorize Meal and Rest Periods under Cal. Labor Code §§ 226.7, 512, and IWC Wage
14   Orders; (4) Failure to Provide Accurate Itemized Wage Statements under Cal. Labor Code § 226;
15   (5) Failure to Pay Earned Wages Upon Discharge, Waiting Time Penalties under Cal. Labor Code
16   §§ 201-204; (6) Failure to Reimburse Business Expenses under Cal. Labor Code § 2802; and
17   (7) Unlawful and/or Unfair Business Practices in Violation of Cal. Business & Professions Code §
18   17200, et seq.; (8) penalties pursuant to the Private Attorneys General Act (“PAGA”), Cal. Labor
19   Code § 2699, et seq.; and (9) attorneys’ fees and costs of litigation associated with this Action. The
20   California Class Claims do not encompass the FLSA Collective Claims and do not release any
21   claims under the FLSA.
22          2.2.    “California Class Members” means all individuals employed by Defendant within
23   the state of California at any time from August 9, 2013, through May 30, 2019, and who have been
24   employed by Defendant as Client Service Managers, Client Solutions Managers, Client Service
25   Analysts, Client Service Consultants, and other similar, non-management positions, including
26   Client Insights Analysts, and Client Insights Consultants. The California Class Members did not
27   opt into the FLSA as collective action members and are not releasing FLSA Collective Claims.
28   The California Class Members are only releasing their California Claims as a result of this

                                              4                     Case No. 3:17-cv-04559-JST
            AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 6 of 93



 1   settlement. The total number of California Class Members is 77 individuals. Attached hereto as
 2   Exhibit 1 (and filed under seal to protect the privacy of the individuals) is a list of the California
 3   Class Members gathered by Defendant by examining its human resources and payroll systems.
 4          2.3.    “California Settlement Class Members” means all California Class Members who
 5   do not opt out of this Settlement.
 6          2.4.    “California Settlement Class Members’ Released Claims” means the California
 7   Class Claims that California Settlement Class Members are fully and irrevocably releasing in
 8   exchange for the consideration provided by this Settlement Agreement.
 9          2.5.    “Class Counsel” means Bryan Schwartz Law.
10          2.6.    “Class Counsel Award” means the attorneys’ fees and costs awarded by the Court
11   to Class Counsel to fully satisfy all claims for attorneys’ fees and costs incurred by Plaintiff’s
12   counsel to litigate and settle this Action under both California and federal law. In connection with
13   requesting final approval of the Settlement, including the Class Counsel Award, Plaintiff’s counsel
14   will request, and Defendant and its counsel will not oppose, an award of attorneys’ fees of up to
15   twenty-five percent (25%) of the Gross Settlement Amount, which is equal to $562,500.00, plus
16   reasonable and actual costs up to $25,000.00.
17          2.7.    “Class Information” means information regarding the California Class Members,
18   FLSA Collective Members, and Hybrid Members that Defendant will in good faith compile from
19   their records and provide to the Settlement Administrator. Class Information shall be provided in a
20   Microsoft Excel spreadsheet. Defendant shall provide, if possible, for each California Class
21   Member, FLSA Collective Member, and Hybrid Member: (1) full name, (2) last known address,
22   (3) social security number, (4) last known personal email address, if readily available, in IRI’s
23   human resources information system, (5) state or district in which they worked during the relevant
24   time periods as a Client Service Manager, Client Solutions Manager, Client Service Analyst, Client
25   Service Consultant, or a similar, non-management position, including Client Insights Analyst or
26   Client Insights Consultant, and (6) the start date and end date of employment in each state they
27   worked during the relevant time period as a Client Service Manager, Client Solutions Manager,
28   Client Service Analyst, Client Service Consultant, or a similar, non-management position,

                                              5                     Case No. 3:17-cv-04559-JST
            AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 7 of 93



 1   including Client Insights Analyst or Client Insights Consultant. Plaintiff shall provide to the Claims
 2   Administrator, for each FLSA Collective Member and Hybrid Member, the date on the “Consent
 3   to Joint Collective Action Under the Fair Labor Standards Act,” received by March 6, 2019 (the
 4   date of the second mediation in this matter). Because California Class Members’, FLSA Collective
 5   Members’, and Hybrid Members’ private information is included in the Class Information, the
 6   Settlement Administrator shall maintain the Class Information in confidence, shall limit access to
 7   the information to only those employees of the Settlement Administrator with a need to use the
 8   Class Information as part of the administration of the Settlement, and shall use and disclose Class
 9   Information only for purposes of this Settlement and for no other purpose.
10          2.8.    “Class Notice” means the notice of class, collective and representative action
11   settlement to be provided to California Class Members, FLSA Collective Members, and Hybrid
12   Members, which shall be substantially in the form of the Class Notices attached hereto as Exhibit
13   A (California Class Members Only)), Exhibit B (FLSA Collective Members Only Notice), and
14   Exhibit C (Hybrid Members Only Notice).
15          2.9.    “Complete and General Release” means an irrevocable and unconditional release
16   given only by Plaintiff, releasing Defendant and the Released Parties from any and all charges,
17   complaints, claims, causes of action, debts, sums of money, controversies, agreements, promises,
18   damages and liabilities of any kind or nature whatsoever, both at law and equity, known or
19   unknown, suspected or unsuspected, arising from conduct occurring on or before the date Plaintiff
20   signs this Settlement Agreement, including but not limited to a release of any and all rights Plaintiff
21   has to sue or bring any type of claim under (a) California state law; (b) the laws of other states;
22   (c) the Fair Labor Standards Act; (d) Title VII of the Civil Rights Act of 1964, as amended,
23   42 U.S.C. § 2000e et seq., (e) the Age Discrimination in Employment Act of 1967, (f) the Civil
24   Rights Act of 1991, (g) the Civil Rights Act of 1866 and 1870, (h) 42 U.S.C. § 1981, as amended,
25   (i) Executive Order 11246, (j) the Americans with Disabilities Act 42 U.S.C. § 12101, et seq., as
26   amended, (k) the Family and Medical Leave Act, as amended, (l) the Equal Pay Act of 1963, as
27   amended, (m) the Immigration and Reform Control Act, as amended, (n) the Occupational Safety
28   and Health Act, as amended, (o) the Sarbanes-Oxley Act of 2002, as amended, (p) the Employment

                                              6                     Case No. 3:17-cv-04559-JST
            AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 8 of 93



 1   Retirement Income Security Act of 1974, as amended (except vested benefits), (q) the Worker
 2   Adjustment and Benefit Protection Act of 1990, as amended, (r) the Worker Adjustment and
 3   Retraining Notification Act, as amended, (s) any federal, state or common law claim or cause of
 4   action based on any alleged failure to pay wages, breach of contract, wrongful discharge,
 5   constructive discharge, retaliation, defamation, slander, liable, intentional or negligent infliction of
 6   emotional distress, misrepresentation, fraud, promissory estoppel, (t) any other tort or negligence
 7   claim or obligations arising out of any of Defendant’s employment policies or practices, employee
 8   handbooks, or any statements by any employee or agent of Defendant whether oral or written; and
 9   (u) for reinstatement, back pay, bonus, attorneys’ fees, compensatory damages, costs, front pay,
10   any form of equitable or declaratory relief, liquidated damages, emotional distress, personal injury,
11   punitive damages, pain and suffering, medical expenses, damage to reputation, damage for
12   personal, emotional or economic injury or damage of any kind. This provision is intended by the
13   Parties to be all-encompassing and to act as a full and total release of any claim, whether specifically
14   enumerated herein or not, that Plaintiff might have or have had, that exists or ever has existed on
15   or prior to the date this Settlement Agreement is signed. This release includes a 1542 Waiver. The
16   Parties understand and agree that the word “claims” includes all actions, group actions (including
17   any pending or future collective, class, private attorney general or representative actions for which
18   Plaintiff may otherwise qualify as a putative class member or represented party), complaints and
19   grievances that could potentially be brought by Plaintiff against the Released Parties.
20          2.10.   “Court” means the United States District Court for the Northern District of
21   California.
22          2.11.   “Effective Date” means the date by which this Settlement is finally approved as
23   provided herein and the Court’s Final Approval Order and Judgment becomes binding. In the event
24   there are no timely-filed objections (as described in section 2.12, below), then the Settlement
25   Agreement becomes final and binding upon the date of entry of the Court’ Order granting final
26   approval and Judgment. In the event there are any objectors, then the effective date is: (1) the day
27   after the last day by which a notice of appeal to the Ninth Circuit Court of Appeal of the Final
28   Approval Order or of an order rejecting any motion to intervene may be timely filed, and none is

                                              7                     Case No. 3:17-cv-04559-JST
            AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 9 of 93



 1   filed; or (2) if such an appeal is filed, and the final approval order is affirmed, the day after the last
 2   date for filing a request for further review of the Ninth Circuit’s decision passes and no further
 3   review is requested; (3) if an appeal is filed and further review of the Ninth Circuit’s decision
 4   affirming the final approval order is requested, the day after the request for review is denied with
 5   prejudice or no further review of the decision can be requested, or (4) if review is accepted, the day
 6   after the United States Supreme Court affirms the Settlement.
 7           2.12.   “Exclusion/Objection Deadline” means the final date by which a Settlement Class
 8   Member may either (i) request to be excluded from the Settlement, or (ii) object to the Settlement.
 9   The Exclusion/Objection Deadline shall be forty-five (45) days after the Mailed Notice Date, and
10   shall be specifically identified and set forth in the Preliminary Approval Order and the Class Notice.
11           2.13.   “Final Approval Order and Judgment” means the Court’s entry of an order finally
12   approving this Settlement, materially similar to a draft order agreed upon by the parties’ counsel
13   prior to the filing of the motion for final approval.
14           2.14.   “Final Approval Hearing” means the hearing at or after which the Court will make
15   a final decision as to whether the Settlement is fair, reasonable, and adequate, and therefore, is
16   finally approved by the Court.
17           2.15.   “FLSA Collective Claims” means all federal claims for wages, benefits and related
18   penalties actually alleged or that could have been alleged in the Action by Plaintiff, on behalf of
19   herself and the FLSA Collective Members, based on the facts as alleged in the operative First
20   Amended Complaint, (1) namely, failure to pay all minimum and overtime wages due under the
21   Fair Labor Standards Act (29 U.S.C. §201, et seq.) and (2) attorneys’ fees and costs of litigation
22   incurred to litigate and resolve this Action. The FLSA Collective Claims do not encompass the
23   California Class Claims, and the California Class Claims do not encompass the FLSA Collective
24   Claims.
25           2.16.   “FLSA Collective Members” means all individuals who were employed by
26   Defendant within the United States but outside of California, as Client Service Managers, Client
27   Solutions Managers, Client Service Analysts, Client Service Consultants, and other similar, non-
28   management positions, including Client Insights Analysts, and Client Insights Consultants and who

                                              8                     Case No. 3:17-cv-04559-JST
            AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 10 of 93



 1   opted into this matter prior to March 6, 2019, the date of the second mediation in this case. The
 2   FLSA Collective Members are only releasing FLSA Collective Claims. Plaintiff has contended
 3   that Defendant is liable under the FLSA for failing to properly compensate Plaintiff and FLSA
 4   Collective members for all overtime hours worked due to allegedly misclassifying the employees
 5   as exempt from overtime. The total number of FLSA Collective Members is 46 individuals.
 6   Attached hereto as Exhibit 2 is a list of the FLSA Collective Members who gathered by Defendant
 7   by examining its HRIS and payroll systems.
 8          2.17    “FLSA Settlement Collective Members” means all FLSA Collective Members listed
 9   on Exhibit 2 who do not withdraw their consent-to-join during the settlement notice period.
10          2.18.   “FLSA Settlement Collective Members’ Released Claims” means the FLSA
11   Collective Claims that the FLSA Settlement Collective Members are fully and irrevocably releasing
12   in exchange for the consideration provided by this Settlement Agreement, whether arising at law,
13   in contract or in equity, and whether for economic or non-economic damages, restitution, injunctive
14   relief, penalties or liquidated damages from three years before each FLSA Collective Members
15   Opt-In date through the date of the Preliminary Approval Order.
16          2.19    “Hybrid Settlement Members” means all individuals who are both California Class
17   Members and FLSA Collective Members.             The Hybrid Settlement Members are releasing
18   California Class Claims for the period they were employed in California and are also releasing
19   FLSA Collective Claims. The total number of Hybrid Members is 6 individuals. Attached hereto
20   as Exhibit 3 is a list of the Hybrid Members gathered by Defendant by examining its HRIS and
21   payroll systems.
22          2.20    “Hybrid Settlement Member” means all Hybrid Members listed in Exhibit 3 who
23   do not withdraw their consent to join or seek to opt out during the settlement notice period.
24          2.21    “Hybrid Settlement Members’ Released Claims” means the (1) California Class
25   Claims that the Hybrid Members are fully and irrevocably releasing in exchange for the
26   consideration provided by this Settlement Agreement, whether arising at law, in contract or in
27   equity, and whether for economic or non-economic damages, restitution, injunctive relief, penalties
28   or liquidated damages from August 9, 2013, through May 30, 2019, and (2) the FLSA Collective

                                             9                     Case No. 3:17-cv-04559-JST
           AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 11 of 93



 1   Claims that the FLSA Settlement Collective Members are fully and irrevocably releasing in
 2   exchange for the consideration provided by this Settlement Agreement from three years before each
 3   FLSA Collective Members Opt-In Date through the date of the Preliminary Approval Order.
 4          2.22.   “Individual California Class Settlement Payment” means the amount payable from
 5   the Total Settlement Amount to each California Settlement Class Member who does not opt out of
 6   this Agreement.
 7          2.23.   “Individual Collective Action Settlement Payment” means the amount payable from
 8   the Total Settlement Amount to each FLSA Settlement Collective Member who does not timely
 9   withdraw his/her consent form during the settlement notice period, and thereby participates in this
10   Agreement.
11          2.24.   “Individual Hybrid Settlement Payment” means the amount payable from the Total
12   Settlement Amount to each Hybrid Settlement Member who does not timely withdraw his/her
13   consent form or seek to opt out during the settlement notice period, and thereby participates in this
14   Agreement.
15          2.25.   “Judgment” means the judgment to be entered in the Action on Final Approval of
16   this Settlement.
17          2.26.   “Mailed Notice Date” means the date of the initial mailing of the Class Notice to
18   California Class Members and FLSA Collective Members.
19          2.27.   a. “Net Distribution Fund” (which is the same as the “Net Settlement Amount”)
20   means the Total Settlement Amount of $2,250,000.00 less the amount that the Court awards for:
21   the Service Awards; the Class Counsel Award; the Settlement Administrator Expenses; and the
22   PAGA Payment. This amount is estimated to be $1,615,625 (i.e., The Total Settlement Amount of
23   $2,250,000.00 minus the proposed Service Award ($15,000), the proposed Class Counsel Award
24   for attorneys’ fees (up to $562,500.00) and costs (up to $25,000), the anticipated Settlement
25   Administration Costs (up to $15,000) and the LWDA’s portion of the PAGA Payment ($16,875).
26   This estimated number will increase with the addition of any unawarded portions of the above
27   requested allocations, which will be added back into the Net Distribution Fund.
28                  b. “Net Recovery” as to any FLSA Settlement Collective Member, California

                                             10                    Case No. 3:17-cv-04559-JST
           AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 12 of 93



 1   Settlement Class Member, or Hybrid Settlement Member is the actual amount he/she will recover
 2   from the Net Distribution Fund, pro rata, after all deductions contemplated in the preceding
 3   paragraph.
 4           2.28.   “PAGA Payment” means a total payment of $22,500 to settle all claims under
 5   PAGA. From this amount, 75% ($16,875) will be paid to the Labor and Workforce Development
 6   Agency (“LWDA”) and 25% ($5,625) will be distributed to California Settlement Class Members.
 7   The PAGA payment shall be payable from the Total Settlement Amount.
 8           2.29.   “Plaintiff” means Iram Bakhtiar.
 9           2.30.   “Preliminary Approval Order” means the order granting preliminary approval of this
10   Settlement Agreement, which Plaintiff’s counsel will file in support of the motion for preliminary
11   approval.
12           2.31.   “Released Parties” means (i) INFORMATION RESOURCES, INC. and its past,
13   present, and future parents, subsidiaries, affiliates, divisions, joint ventures, licensees, franchisees,
14   and any other legal entities, whether foreign or domestic, and (ii) the past, present, and future
15   shareholders,    officers,   directors,   members,    investors,   agents,   employees,     consultants,
16   representatives, fiduciaries, insurers, attorneys, legal representatives, predecessors, successors, and
17   assigns of the entities listed in (i).
18           2.32.   “Service Award” means the amount approved by the Court to be paid to Plaintiff, in
19   addition to her Individual California Class Settlement Payment. The Service Award payable to
20   Plaintiff shall not exceed $15,000, and shall be payable from the Total Settlement Amount.
21           2.33.   “Settlement,” “Settlement Agreement,” “Amended Settlement,” and “Agreement”
22   mean the settlement of this Action between and among Plaintiff and IRI, as set forth in this
23   document.
24           2.34.   “Settlement Administrator” means Rust Consulting.
25           2.35.   “Settlement Administrator Expenses” means the maximum amount to be paid to the
26   Settlement Administrator, which shall not exceed $15,000. All Settlement Administrator Expenses
27   are to be paid exclusively from the Total Settlement Amount.
28           2.36.   a. “Total Settlement Amount” (which is the same as the “Gross Settlement

                                              11                    Case No. 3:17-cv-04559-JST
            AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 13 of 93



 1   Amount”) means two million two hundred and fifty thousand dollars ($2,250,000), which is the
 2   maximum amount that Defendant is obligated to pay under this Settlement Agreement under any
 3   circumstances in order to resolve and settle this Action, subject to Court approval, except that the
 4   Total Settlement Amount does not include employer-side payroll and employment taxes for wage
 5   payments under this Agreement, which Defendant agrees to pay separately. The Total Settlement
 6   Amount covers the Class Counsel Award, the Service Awards, the Settlement Administrator
 7   Expenses, the Individual California Class and Collective Action Settlement Payments, all related
 8   interest, and all employee-side payroll and employment taxes, and all tax expenses. This Total
 9   Settlement Amount is designed to compensate the individuals listed on Exhibit 1, Exhibit 2, and
10   Exhibit 3.
11                  b. “Gross Recovery” as to any California Settlement Class Member, FLSA
12   Settlement Collective Member, or Hybrid Settlement Member is the amount he/she would recover
13   from the Total Settlement Amount, prior to any deductions described in the Net Distribution Fund
14   definition.
15          2.37.   “Expiration Date” means the date by which any checks issued to California
16   Settlement Class Members or FLSA Settlement Collective Members or Hybrid Settlement
17   Members shall become void, i.e. on the 90th day after mailing.
18          2.38.   “Void” as it relates to this Settlement means that Defendant has exercised its power
19   to void the Settlement under paragraph 7.3 of this Agreement.
20          2.39.   “1542 Waiver” means a waiver of the rights conferred by California Civil Code
21   Section 1542, which provides: “A general release does not extend to claims which the creditor or
22   releasing party does not know or suspect to exist in his or her favor at the time of executing the
23   release and that, if known by him or her, would have materially affected his or her settlement with
24   the debtor or released party.”
25   3.     CERTIFICATION FOR SETTLEMENT PURPOSES ONLY
26          3.1     Certification Of Classes And Claims: Solely for the purposes of this Settlement, the
27   Parties stipulate and agree that the Court may certify (i) subclasses comprised of the California
28   Settlement Class Members, FLSA Settlement Collective Members (already conditionally certified),

                                              12                    Case No. 3:17-cv-04559-JST
            AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 14 of 93



 1   and Hybrid Settlement Members; and (ii) claims comprised of the California Settlement Class
 2   Members’ Released Claims, FLSA Settlement Collective Members’ Released Claims, and Hybrid
 3   Settlement Members’ Released Claims.
 4          3.2     Appointment Of Class Representative. Solely for the purposes of this Settlement,
 5   the Parties stipulate and agree Plaintiff shall be appointed as representative of the California
 6   Settlement Class Members, FLSA Settlement Collective Members, and Hybrid Settlement
 7   Members.
 8          3.3     Appointment Of Class Counsel. Solely for the purposes of this Settlement, the
 9   Parties stipulate and agree that Class Counsel shall be appointed as counsel for the California
10   Settlement Class Members, FLSA Settlement Collective Members, and Hybrid Settlement
11   Members.
12          3.4     Appointment Of Settlement Administrator. Solely for the purposes of this
13   Settlement, the Parties stipulate and agree that Rust Consulting shall be appointed to serve as
14   Settlement Administrator. The Settlement Administrator shall be responsible for establishing: a
15   toll-free telephone number through which California Class Members, FLSA Collective Members,
16   and Hybrid Members may make inquiries about the Settlement; preparing, printing and mailing the
17   Notice of Settlement; receiving and reviewing requests for exclusion and objections, if any,
18   submitted by California Class Members, FLSA Collective Members, and Hybrid Members;
19   calculating Individual California Class, Collective Action, and Hybrid Settlement Payments;
20   calculating and paying any and all payroll tax or other required withholdings from the wage portion
21   of the Individual Settlement Payments as required under this Settlement Agreement and applicable
22   law; providing weekly status reports to IRI’s Counsel and Class Counsel; providing a due diligence
23   declaration for the Court prior to the Final Approval Hearing; mailing Individual California Class,
24   Collective Action, and Hybrid Settlement Payments, the Service Awards, the Class Counsel Award
25   and 75% of the PAGA Payment to the California Labor & Workforce Development Agency;
26   printing and providing Plaintiff, Class Counsel, California Settlement Class Members, FLSA
27   Settlement Collective Members, and Hybrid Settlement Members with IRS Forms W-2 or 1099 as
28   required under this Settlement Agreement and applicable law; providing a due diligence declaration

                                             13                    Case No. 3:17-cv-04559-JST
           AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 15 of 93



 1   for submission to the Court upon the completion of the Settlement; and for such other tasks as the
 2   Parties mutually agree. The Parties agree to cooperate in the Settlement administration process and
 3   to make all reasonable efforts to control and minimize Settlement Administration Expenses. The
 4   Parties each represent they do not have any financial interest in the Settlement Administrator or
 5   otherwise have a relationship with the Settlement Administrator that could create a conflict of
 6   interest.
 7           3.5    Conditional Nature of Stipulation for Certification. Solely for the purposes of this
 8   Settlement, the Parties stipulate and agree to the certification of the California Settlement Class
 9   Members and Hybrid Settlement Class Members and their California Class Claims. The Court has
10   already conditionally certified the FLSA claims of the FLSA Settlement Collective Members and
11   Hybrid Settlement Members, and the Parties stipulate and agree to certification of the FLSA
12   Settlement Collective Members and Hybrid Settlement Members solely for the purposes of this
13   Settlement. Should for whatever reason the Settlement not become effective, the fact that the
14   Parties were willing to stipulate to certification as part of the Settlement shall have no bearing on,
15   and shall not be admissible in connection with, the issue of whether the California Class Members
16   or the California Settlement Class Members’ Released Claims, the FLSA Collective Members or
17   the FLSA Settlement Collective Members’ Released Claims, and the Hybrid Members or the
18   Hybrid Settlement Members’ Released Claims should be certified in a non-Settlement context in
19   this Action or in any other lawsuit. Defendant expressly reserves its right to oppose claim or class
20   certification in this or any other action should this Settlement not become effective.
21           3.6    The Parties agree to stay all proceedings in the Action, except such proceedings
22   necessary to implement and complete the Settlement, pending the Final Approval hearing to be
23   conducted by the Court.
24           3.7    The Settlement is not intended to and may not be deemed to affect the enforceability
25   of any arbitration agreement between Defendant and Plaintiff or between Defendant and any
26   California Class Member or FLSA Collective Member.
27   4.      SETTLEMENT CONSIDERATION AND REMEDIATION
28           4.1    IRI’s total monetary obligation under this Settlement is the Total Settlement Amount

                                              14                    Case No. 3:17-cv-04559-JST
            AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 16 of 93



 1   ($2,250,000). This is an “all in” number that includes, without limitation, all monetary benefits and
 2   payments for the California Settlement Class Members, FLSA Settlement Collective Members, and
 3   Hybrid Settlement Members, the Service Award, the Class Counsel Award, the Settlement
 4   Administrator Expenses and the PAGA Payment, and all other claims for interest, fees, and costs.
 5   Under no circumstances shall IRI be required to pay anything more than the Total Settlement
 6   Amount, except that IRI will separately pay the employer payroll and employment taxes due for
 7   the wages payments made under this Agreement. In no event shall IRI be liable for making any
 8   payments under this Settlement, or for providing any relief to the California Settlement Class
 9   Members, FLSA Settlement Collective Members, or Hybrid Settlement Members, before the
10   Effective Date of this Agreement. Defendant shall not receive a reversion of any portion of the
11   Total Settlement Amount, unless the Settlement is Void, in its entirety, by Defendant’s action as
12   described herein.
13          4.2     Plaintiff agrees not to pursue a Service Award in excess of $15,000. IRI agrees not
14   to oppose Plaintiff’s application for such Service Award. Any Service Award awarded by the Court
15   shall be paid from the Total Settlement Amount. If the Court awards less than the full Service
16   Award, then the unawarded funds shall become part of the Net Distribution Fund.
17          4.3     Plaintiff and Class Counsel agree not to seek a Class Counsel Award from the Court
18   that includes greater than twenty five percent (25%) of the Total Settlement Amount ($562,500.00)
19   for attorneys’ fees and twenty-five thousand dollars ($25,000) for Class Counsel’s costs and
20   expenses. IRI agrees not to oppose a request for the Class Counsel Award under these terms. Any
21   Class Counsel Award awarded by the Court shall be paid from the Total Settlement Amount. If the
22   Court awards fees or costs in an amount less than the Class Counsel Award, the unawarded portions
23   will become part of the Net Distribution Fund.
24          4.4     Plaintiff agrees to seek a PAGA Payment of $22,500. 75% of the PAGA Payment
25   ($16,875) will be paid to the Labor and Workforce Development Agency, and the remaining 25%
26   ($5,625) will be paid to California Settlement Class Members. IRI agrees not to oppose Plaintiff’s
27   request for this PAGA Award of $22,500 or to oppose the 75%/25% allocation of the PAGA
28   Payment. The PAGA Payment will be paid from the Total Settlement Amount. If the Court awards

                                             15                    Case No. 3:17-cv-04559-JST
           AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 17 of 93



 1   less than the requested PAGA Payment, the unawarded funds will become part of the Net
 2   Distribution Fund. If the Court increases the PAGA Payment, the increased amount will be
 3   allocated from the Net Distribution Fund.
 4          4.5    The Settlement Administrator agrees its expenses to administer the Settlement shall
 5   not exceed $15,000. The Settlement Administration Expenses will be paid from the Total
 6   Settlement Amount. Any Settlement Administration Expenses not actually incurred by the
 7   Settlement Administrator will become part of the Net Distribution Fund.
 8          4.6    The Net Distribution Fund will be allocated to participating California Settlement
 9   Class Members, FLSA Settlement Collective Members, and Hybrid Settlement Members based
10   upon a proportional, workweek basis, with a multiplier of 1.75x applied to workweeks of the
11   California Settlement Class Members to account for the additional causes of action and remedies
12   available to and released by wage claimants in California, and a multiplier of 2.0x applied to
13   workweeks of the Hybrid Settlement Members who have both California claims and opted-into the
14   FLSA collective action. California Settlement Class Members’ workweeks times 1.75, plus Hybrid
15   Settlement Members’ workweeks times 2.0, plus FLSA Settlement Collective Members’
16   workweeks, will be divided into the Net Distribution Fund, to ascertain a per-workweek recovery
17   amount for the pro rata allocation. Then the Settlement Administrator will assign each individual
18   listed in Exhibit 1, Exhibit 2, and Exhibit 3 a precise minimum allocation based upon his/her
19   workweeks, with the California or hybrid multiplier as applicable.
20          4.7    The Settlement Administrator will calculate the Individual California and Collective
21   Action Settlement Payments based on the Class Information provided to the Settlement
22   Administrator by IRI.    The Settlement Administrator shall allocate one-third (1/3) of each
23   Individual California Settlement Payment to wages, one-third (1/3) of each Individual California
24   Settlement Payment to penalties, and one-third (1/3) of each Individual California Settlement
25   Payment to interest. The Individual Collective Action Settlement Payments the Settlement
26   Administrator will pay to the FLSA Settlement Collective Members will be allocated fifty percent
27   (50%) to wages and fifty percent (50%) to liquidated damages. The Individual Collective Action
28   Settlement Payments the Settlement Administrator will pay to the Hybrid Collective Members will

                                             16                    Case No. 3:17-cv-04559-JST
           AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 18 of 93



 1   be allocated allocate one-third (1/3) of each Individual Hybrid Settlement Payment to wages, one-
 2   third (1/3) of each Individual Hybrid Settlement Payment to penalties, and one-third (1/3) of each
 3   Individual Hybrid Settlement Payment to interest.
 4          4.8     Settlement Class Members are not eligible to receive any compensation other than
 5   the Individual California and Collective Action Settlement Payments discussed above. If
 6   Settlement Class Members wish to challenge or otherwise dispute the dates of employment and
 7   total workweeks on their Notice, they must provide notice to the Settlement Administrator
 8   addressing the grounds for the dispute that is postmarked before the Exclusion/Objection Deadline.
 9   Any such Settlement Class Member must also submit any documentation supporting his or her
10   contentions as to why IRI’s records are incorrect. In the absence of any such evidence, IRI’s records
11   will be controlling. The Settlement Administrator shall have final authority to resolve any disputes
12   regarding proportional share of settlement funds, including but not limited to, disputes concerning
13   employment dates and workweeks. If any employment dates or workweeks are adjusted after any
14   submission, then the Settlement Class Member will be notified by the Settlement Administrator.
15          4.9     Amounts paid to Plaintiff, California Settlement Class Members, FLSA Settlement
16   Collective Members, and Hybrid Settlement Members pursuant to this Settlement Agreement do
17   not count as earnings or compensation for purposes of any benefits (e.g., 401(k) plans or retirement
18   plans) sponsored by Defendant or the Released Parties.
19          4.10    In exchange for the consideration provided by Defendant, Plaintiff, individually and
20   on behalf of her heirs, estates, trustees, executors, administrators, representatives, agents,
21   successors, and assigns, and anyone claiming through him or acting or purporting to act on her
22   behalf, agrees to provide a Complete and General Release to the Released Parties. Plaintiff’s
23   Complete and General Release shall be subject to a 1542 Waiver.
24          4.11    In exchange for the consideration provided by Defendant, the California Settlement
25   Class Members and Hybrid Settlement Members, individually and on behalf of their heirs, estates,
26   trustees, executors, administrators, representatives, agents, successors, and assigns, and anyone
27   claiming though them or acting or purporting to act on their behalf, agree to forever release,
28   discharge, hold harmless, and covenant not to sue each and all of the Released Parties for the

                                             17                    Case No. 3:17-cv-04559-JST
           AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 19 of 93



 1   California Settlement Class Members’ Released Claims.
 2          4.12    In exchange for the consideration provided by Defendant, the FLSA Settlement
 3   Collective Members, individually and on behalf of their heirs, estates, trustees, executors,
 4   administrators, representatives, agents, successors, and assigns, and anyone claiming through them
 5   or acting or purporting to act on their behalf, agree to forever release, discharge, hold harmless, and
 6   covenant not to sue each and all of the Released Parties for the FLSA Settlement Collective
 7   Members’ Released Claims.
 8          4.13    In exchange for its consideration provided by Defendant, the Hybrid Settlement
 9   Collective Members, individually and on behalf of their heirs, estates, trustees, executors,
10   administrators, representatives, agents, successors, and assigns, and anyone claiming through them
11   or acting or purporting to act on their behalf, agree to forever release, discharge, hold harmless, and
12   covenant not to sue each and all of the Released Parties for the Hybrid Settlement Members’
13   Released Claims.
14          4.14    As of the Effective Date, Plaintiff, the California Settlement Class Members, FLSA
15   Settlement Collective Members, and Hybrid Settlement Members shall be permanently barred and
16   enjoined, by operation of the entered Final Judgment, from initiating, asserting, or prosecuting
17   against the Released Parties in any federal or state court or tribunal any and all claims released
18   under this Settlement.
19          4.15    In further consideration for this Agreement, IRI will agree to review the job
20   responsibilities of persons currently in the following job classifications:
21          •       Client Service, Analyst; Levels 1, 2, and 3;
22          •       Client Service, Consultant, Level 1;
23          •       Client Insights, Analyst, Levels 1, 2, and 3; and
24          •       Client Insights, Consultant, Level 1.
25   IRI has created a new job title “Data Coordinator” for the Client Service and Client Insights
26   employees that have been reclassified as nonexempt or will be hired as nonexempt. Defendant
27   retains the discretion to change the job title of the nonexempt position. Defendant further retains
28   the discretion to set the hourly pay of any Analyst or Consultant reclassified as nonexempt.

                                              18                    Case No. 3:17-cv-04559-JST
            AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 20 of 93



 1          After the parties fully execute this Agreement, Defendant will immediately begin to analyze
 2   the job responsibilities of persons employed in all of the job classifications listed above (including
 3   all Analysts regardless of Level). Based on that analysis, Defendant will either (1) classify those
 4   employees as non-exempt and assign them a job title of Client Service Data Coordinator, or Client
 5   Insights Data Coordinator, (2) modify the job duties performed by those employees so that they
 6   remain exempt employees and assign them a job title other than that of Client Service Data
 7   Coordinator or Client Insights Data Coordinator; or (3) determine that the employees are correctly
 8   classified. When newly hired or reassigned employees are placed as Analysts or Consultants,
 9   Defendant will determine whether at the time of hire or reassignment those employees should be
10   classified as a nonexempt Client Service Data Coordinator or Client Insights Data Coordinator, or
11   assigned a different, exempt classification.
12          Defendant agrees that, no later than fourteen (14) days before Final Approval, it shall
13   provide to Class Counsel a status report that includes a list of those current employees (listed only
14   by unique identification number) that are in the four job Classifications listed above, and for each
15   person explain whether he or she has been reclassified as non-exempt or has remained in or been
16   reassigned to an exempt position. If and to the extent that any incumbent employee in any of the
17   four Classifications listed above has not been examined, the status report will set forth a schedule
18   for that examination. For a period of two years after entry of Final Judgment, Defendant will
19   provide Class Counsel with four updated reports, six months, twelve months, 18 months and 24
20   month after Final Approval.
21          Within the 24-month period after Final Approval if the nomenclature of the job
22   Classifications at issue changes, the parties will agree that IRI will review the exempt status of the
23   employees in substantially similar positions.
24   5.     PROCEDURE FOR REQUESTING PRELIMINARY APPROVAL OF THE
25          SETTLEMENT
26          5.1     Upon execution of this Amended Settlement Agreement, Plaintiff will submit an
27   unopposed motion for preliminary approval of the Amended Settlement to the Court. Plaintiff’s
28   renewed motion for preliminary approval will ask the Court to enter a Preliminary Approval Order

                                              19                    Case No. 3:17-cv-04559-JST
            AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 21 of 93



 1   conditionally certifying the claims in this Action and appointing Plaintiff as the Class
 2   Representative and Plaintiff’s counsel as Class Counsel.
 3          5.2       Plaintiff will serve a notice of settlement on the California Labor and Workforce
 4   Development Agency at the same time counsel files a motion for preliminary approval.
 5          5.3       The Parties stipulate to the form of, and agree to submit to the Court for its
 6   consideration, this Settlement Agreement and the proposed Class Notices at Exhibits A, B, and C
 7   to this Settlement Agreement.
 8          5.4       Defendant certifies that it has already served notice of settlement on the U.S. and
 9   applicable state attorney generals within 10 days after Plaintiff June 28, 2019 motion for
10   preliminary approval of the settlement. (ECF No. 108.)
11          5.5       The proposed Preliminary Approval Order shall:
12                •   Maintain the certification of the FLSA Collective Class Members and the FLSA
13                    Collective Claims, and conditionally certify the California Class and the California
14                    Class Claims and the Hybrid Class and Hybrid Claims;
15                •   Conditionally appoint Plaintiff and Class Counsel as representatives of the proposed
16                    California Settlement Class Members, FLSA Settlement Collective Members, and
17                    Hybrid Settlement Members;
18                •   Appoint Rust Consulting as the Settlement Administrator, and order the Settlement
19                    Administrator to provide notice of the settlement as outlined below;
20                •   Confirm the procedure for distributing the Class Notice (discussed below); and
21                •   Order that the preliminary approval of the Settlement, certification of the California
22                    Settlement Class Members and the California Class Claims, and the FLSA
23                    Settlement Collective Members and the FLSA Collective Claims, and the Hybrid
24                    Settlement Members and the Hybrid Claims, and all actions associated with them,
25                    are undertaken on the condition that they shall be vacated if the Settlement
26                    Agreement is terminated or disapproved in whole or in material part by the Court,
27                    or any appellate court or other court of review in which event the Settlement
28                    Agreement and the fact that it was entered into shall not be offered, received, or

                                             20                    Case No. 3:17-cv-04559-JST
           AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 22 of 93



 1                  construed as an admission or as evidence for any purpose, including but not limited
 2                  to an admission by any Party of liability or non-liability or of the certifiability of a
 3                  litigation class or the appropriateness of maintaining a representative action.
 4          5.6     The motion for preliminary approval shall request: that the Final Approval Hearing
 5   and any determination on the request for a Class Counsel Award and Service Awards be set no
 6   earlier than thirty-five (35) days after the Exclusion/Objection deadline; that Plaintiff be permitted
 7   to file her motion for final approval no later than thirty-five (35) days before the Final Approval
 8   Hearing; that any opposition briefs on such motions and petitions, or statements of non-opposition,
 9   be filed fourteen (14) days before the Final Approval Hearing; and that any reply briefs on such
10   motions and petitions be filed seven (7) days before the Final Approval Hearing. IRI does not intend
11   to file an opposition, and reserves the right to file a statement of non-opposition.
12          5.7     At the same time that Plaintiff files her renewed motion for preliminary approval,
13   Class Counsel will notify the LWDA that the Parties have filed a renewed motion for preliminary
14   approval of the settlement of a PAGA claim, and will provide a copy of the Amended Settlement
15   Agreement.
16   6.     PROCEDURE FOR PROVIDING NOTICE OF SETTLEMENT
17          6.1     No more than ten (10) calendar days after entry of the Preliminary Approval Order,
18   Class Counsel and Defendant will provide the Settlement Administrator with the Class Information
19   for purposes of sending the Class Notice to California Class Members, FLSA Collective Members,
20   and Hybrid Members.
21          6.2     No more than twenty (20) days after entry of the Preliminary Approval Order (i.e.,
22   the Mailed Notice Date), the Settlement Administrator will send the Class Notice to California
23   Class Members, FLSA Collective Members, and Hybrid Members via first-class mail and email
24   and text message to those for whom email and cell phone numbers are available in Defendant’s
25   human resources database.
26          6.3     The Class Notice will inform California Class Members that unless they file a
27   request to be excluded from the Settlement: they will become California Settlement Class
28   Members; they will receive Individual California Class Settlement Payments under the Agreement;

                                              21                    Case No. 3:17-cv-04559-JST
            AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 23 of 93



 1   they will be bound by the release of California Settlement Class Members’ Released Claims.
 2          6.4     The Class Notice will inform FLSA Settlement Collective Members that unless they
 3   file a request to be excluded from the Settlement or withdraw their consent-to-join forms, they will
 4   be bound by the terms of this Agreement, having opted into this action, including the release of
 5   FLSA Settlement Collective Members’ Released Claims.
 6          6.5     The Class Notice will inform Hybrid Members that unless they file a request to be
 7   excluded from the Settlement, or withdraw their consent-to-join forms, they will be bound by the
 8   terms of the Agreement, having opted into this action, including the release of Hybrid Settlement
 9   Members’ Released Claims.
10          6.6     The Class Notice will inform California Class Members of their right to request
11   exclusion from the settlement and the procedures for doing so, FLSA Collective Settlement
12   Members of their right to withdraw their consent-to-join, and the procedure for doing so, and the
13   Hybrid Settlement Members of their right to request exclusion from or to withdraw their consent-
14   to-join from the settlement, and the procedures for doing so.
15          6.7     The Class Notice will inform California Class Members and Hybrid Class Members
16   of their right to object to the Settlement and the procedure for doing so.
17          6.8     The Class Notice shall include a statement as to the start date and end date
18   attributable to each California Class Member, FLSA Collective Member, and Hybrid Member
19   within the class period (i.e., based upon the settlement time period and opt-in date for FLSA
20   Collective Members), as well as explanation for how the workweeks will be used to calculate the
21   settlement allocations, and the estimated minimum allocation for each participant. If Settlement
22   Class Members wish to challenge or otherwise dispute their dates of employment and location or
23   total workweeks, they must provide notice to the Settlement Administrator addressing the grounds
24   for the dispute that is postmarked before the Exclusion/Objection Deadline, as further above. The
25   Class Notice shall inform California Class Members, FLSA Collective Members, and Hybrid
26   Members of their burden to demonstrate through appropriate employment documentation if they
27   feel that the workweek calculation is incorrect. Such documentation may include, without
28   limitation, time slips, pay slips, offer letters, termination notices, performance evaluations or

                                             22                    Case No. 3:17-cv-04559-JST
           AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 24 of 93



 1   reviews, signed employment policies or handbooks, work communications such as time-stamped
 2   emails, and other documentation.
 3          6.9     The Class Notice will be sent to the California Class Members, FLSA Collective
 4   Members, and Hybrid Members via mail and email and text message to those for whom email and
 5   cell phone numbers are available in Defendant’s human resources database. Prior to mailing the
 6   Class Notices, the Settlement Administrator will consult the United States Postal Service’s National
 7   Change of Address Database to review the accuracy of Class Members’ mailing addresses and, if
 8   possible, update Class Members’ mailing addresses. If any Class Notice mailed to any California
 9   Class Member, FLSA Collective Member, or Hybrid Member is returned, the Settlement
10   Administrator shall make a good-faith attempt to obtain the most-current postal mail addresses for
11   those individuals, including cross-checking the postal mail addresses it received from IRI with other
12   appropriate databases (e.g., the National Change of Address Database) and performing further
13   reasonable searches (e.g., through LexisNexis) for more-current postal mail addresses for those
14   individuals. All California Class Members’, FLSA Collective Members’, and Hybrid Members’
15   postal mail addresses obtained through these sources shall be protected as confidential and not used
16   for purposes other than the notice and administration of this Settlement. The address determined
17   by the Settlement Administrator as the current mailing address shall be presumed to be the best
18   mailing address for each California Class Members, FLSA Collective Members, and Hybrid
19   Members. The Settlement Administrator shall promptly re-mail the Class Notice to any California
20   Class Member, FLSA Settlement Collective Member, or Hybrid Settlement Member whose
21   original notice was returned because of a wrong address.
22          6.10    If any Class Notice to a California Class Member, FLSA Settlement collective
23   Member, or Hybrid Settlement Member is returned to the Settlement Administrator with a
24   forwarding address, the Settlement Administrator will forward the postal mailing to that address.
25          6.11    In the event that any Class Notice is returned as undeliverable a second time, no
26   further postal mailing shall be required. The Settlement Administrator shall maintain a log detailing
27   the instances Class Notices are returned as undeliverable, re-mailed, and when applicable, returned
28   again. However, if a mailing address cannot be found, the Settlement Administrator will email and

                                             23                    Case No. 3:17-cv-04559-JST
           AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 25 of 93



 1   text message a Class Notice to the most recent known email address or phone number, if available
 2   in Defendant’s human resources system.
 3          6.12    The Settlement Administrator will send a reminder postcard to any California Class
 4   Member or FLSA Settlement Collective Member who has not cashed his/her settlement check
 5   within 30 days after the check was mailed.
 6          6.13    Class          Counsel          will          maintain          a          webpage
 7   (www.bryanschwartzlaw.com/irisettlement), which will have a brief neutral description of the
 8   action along with links to the current Complaint, Notice of Settlement, the Settlement Agreement,
 9   and motions for the Class Counsel Award and the Service Awards and for final approval; and a
10   telephone number, email address and Post Office Box for receipt of California Class Members’,
11   FLSA Collective Members’, and Hybrid Members’ communications.
12          6.14    Defendant will participate in a dispute procedure with Class Counsel to resolve any
13   disputes raised by California Class Members, FLSA Settlement Collective Members, or Hybrid
14   Members’ based upon the workweeks or other core assumptions used for their respective settlement
15   allocations. The Settlement Administrator shall have final authority to resolve any disputes
16   regarding proportional share of settlement funds, including but not limited to, disputes concerning
17   employment dates and workweeks.
18          6.15    The Parties agree that the procedures set forth in this Section comply with the due
19   process requirements of Federal Rule of Civil Procedure 23, constitute reasonable and the best
20   practicable notice under the circumstances, and constitute an appropriate and sufficient effort to
21   locate current addresses for California Class Members, FLSA Collective Members, and Hybrid
22   Members such that no additional efforts to do so shall be required. Any California Class Members,
23   FLSA Collective Members , and Hybrid Members who fail to receive the Notice of Settlement after
24   these procedures have been followed will nonetheless be bound by this Settlement.
25          6.16    At least seven (7) days before the Final Approval Motion filing deadline, the
26   Settlement Administrator shall provide a declaration of due diligence confirming: its dissemination
27   of the Class Notice in accordance with the notice procedures of this Agreement; all attempts by the
28   Settlement Administrator to locate California Class’ Members, FLSA Collective Members; and

                                             24                    Case No. 3:17-cv-04559-JST
           AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 26 of 93



 1   Hybrid Members, the number of delivered and undeliverable Class Notices; the number of
 2   objections received (and copies of same); and the number of requests for exclusion received (but
 3   not copies of same). Class Counsel shall be responsible for filing the due diligence declaration with
 4   the Court. At least seven (7) days before the Final Approval Hearing, the Settlement Administrator
 5   will provide a supplemental declaration, as needed.
 6   7.     PROCEDURE FOR REQUESTING EXCLUSION
 7          7.1     California Class Members, FLSA Settlement Collective Members, and Hybrid
 8   Members who wish to exclude themselves from (or “opt out” of) the Settlement must submit timely,
 9   written requests for exclusion. To be effective, the request for exclusion must include: the
10   California Class Member’s, the FLSA Settlement Collective Member’s, or the Hybrid Collective
11   Member’s name, address, and telephone number; the name and case number of this case; a clear
12   and unequivocal statement that the individual wishes to be excluded from the Settlement; a clear
13   and unequivocal statement that the individual wishes to withdraw his/her consent-to-join the FLSA
14   Collective Action, if he/she previously opted in; and the California Class Member’s, FLSA
15   Collective Member’s, or Hybrid Member’s, as the case may be, signature.
16          7.2     The request for exclusion must be mailed to the Settlement Administrator at the
17   address provided in the Class Notice and must be postmarked no later than forty-five (45) days
18   after the Mailed Notice Date. The date of the postmark on the envelope containing the request for
19   exclusion shall be the exclusive means used to determine whether a request for exclusion has been
20   timely submitted. Requests for exclusion must be exercised individually by a California Class
21   Member, FLSA Settlement Collective Member, or Hybrid Settlement Member.                   Attempted
22   collective group, class, or subclass requests for exclusions shall be ineffective and disregarded by
23   the Settlement Administrator, unless each individual complies with the opt-out requirements as set
24   forth in this Agreement.
25          7.3     The Settlement Administrator shall automatically notify Class Counsel and counsel
26   for IRI if and when more than 10% of the California Settlement Class Members and Hybrid
27   Settlement Class Members who have not previously released their claims submit requests for
28   exclusion, or, if and when more than five of FLSA Settlement Collective Members who have not

                                             25                    Case No. 3:17-cv-04559-JST
           AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 27 of 93



 1   previously released their claims, submit a request to withdraw his/her consent-to join during the
 2   settlement notice period. In this event, Defendant in its sole option may Void the settlement and
 3   Plaintiff may resume her claims against Defendant in court. If Defendant exercises this right then
 4   Defendant shall be responsible to the Claims Administrator for all claims administration expenses.
 5   Defendant will communicate this by sending written notice to Class Counsel that it Voids the
 6   Settlement. Defendant must make such an election within five (5) business days of being notified
 7   by the Claims Administrator when more than 10% of the California Settlement Class Members and
 8   Hybrid Settlement Class Members who have not previously released their claims submit requests
 9   for exclusion, or, if and when more than five of FLSA Settlement Collective Members who have
10   not previously released their claims, submit a request to withdraw his/her consent-to join during
11   the settlement notice period.
12          7.4     All California Class Members, FLSA Settlement Collective Members, and Hybrid
13   Members who do not opt out shall be bound by this Agreement, and all of their claims shall be
14   dismissed with prejudice and released as provided for herein.
15          7.5     Plaintiff agrees not to request exclusion from the Settlement Class or object to it.
16   8.     PROCEDURE FOR OBJECTING
17          8.1     Any California Class Member or Hybrid Member who wishes to object to the
18   fairness, reasonableness, or adequacy of this Agreement or the proposed Settlement may object to
19   Settlement by sending their written objections to the Court. All objections will be scanned into the
20   electronic case docket and the parties will receive electronic notices of filing. The Class Notice will
21   make clear that the Court can only approve or deny the settlement, not change the terms of the
22   settlement. California Class Members or Hybrid Members may therefore object to the proposed
23   settlement in writing, but they may also appear at the Final Approval Hearing, either in person or
24   through their own attorney, which they are responsible for paying.
25          8.2     All written objections and supporting papers must be filed or postmarked no later
26   than the forty-five (45) days after the Mailed Notice Date. The filing date or the date of the postmark
27   on the envelope containing the objection shall be the exclusive means used to determine whether
28   the written objection has been timely submitted.

                                              26                    Case No. 3:17-cv-04559-JST
            AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 28 of 93



 1          8.3       All written objections and supporting papers must (a) clearly identify the case name
 2   and number (Bakhtiar v Information Resources, Inc., Case Number 3:17-cv-04559-JST), (b) be
 3   submitted to the Claims Administrator for dissemination to the parties for filing, or be submitted to
 4   the Court, either by mailing them to the Class Action Clerk, United States District Court for the
 5   Northern District of California, San Francisco Division, or by filing them in person at any location
 6   of the United States District Court for the Northern District of California, and (c) be filed or
 7   postmarked on or before forty-five (45) days after the Mailed Notice Date.
 8          8.4       California Class Members or Hybrid Members who object to the proposed
 9   Settlement shall remain California Settlement Class Members or Hybrid Settlement Members. To
10   the extent any California Class Member or Hybrid Member objects to the Settlement, and such
11   objection is overruled in whole or in part, those California Class Members or Hybrid Settlement
12   Members will be forever bound by the Final Approval order and Judgment.
13   9.     PROCEDURE FOR REQUESTING FINAL APPROVAL OF THE SETTLEMENT
14          9.1       Promptly after the Exclusion/Objection Deadline, Plaintiff shall file a motion
15   requesting final approval of the Settlement, including a proposed Final Approval Order and
16   Judgment. As to the Final Approval Order and Judgment, Defendant will be permitted to review,
17   revise as necessary and agreed upon, and approve.
18          9.2       The proposed Final Approval Order shall adjudge that, among other things:
19                •   The Settlement Administrator has fulfilled its initial notice and reporting duties
20                    under the Settlement and that the Class Notice (i) constituted the best practicable
21                    notice; (ii) constituted notice that was reasonably calculated, under the
22                    circumstances, to apprise Settlement Class Members of the pendency of the Action,
23                    and their right to exclude himself from or object to the proposed settlement and to
24                    appear at the Final Approval Hearing; (iii) was reasonable and constituted due,
25                    adequate, and sufficient notice to all persons entitled to receive notice; and (iv) met
26                    all applicable requirements of Federal Rule of Civil Procedure 23, due process, and
27                    any other applicable rules or law.
28                •   The Settlement as fair, reasonable, and adequate;

                                             27                    Case No. 3:17-cv-04559-JST
           AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 29 of 93



 1           •   Plaintiff and Class Counsel adequately represented the California Settlement Class
 2               Members, FLSA Collective Settlement Members, and Hybrid Settlement Members
 3               for the purpose of entering into and implementing the Agreement;
 4           •   The Settlement Administrator is to execute the distribution of proceeds pursuant to
 5               the terms of this Agreement;
 6           •   The Final Approval Order and Judgment of dismissal shall be final and entered
 7               forthwith;
 8           •   Without affecting the finality of the Final Approval order and Judgment, the Court
 9               retains continuing jurisdiction over Plaintiff, Defendant, the California Settlement
10               Class Members, FLSA Settlement Collective Members, and the Hybrid Settlement
11               Members as to all matters concerning the administration, consummation, and
12               enforcement of this Settlement Agreement;
13           •   As of the Final Approval Date, the Plaintiff, California Settlement Class Members,
14               FLSA Settlement Collective Members, and Hybrid Settlement Members, and their
15               Legally      Authorized   Representatives,   heirs,   estates,   trustees,   executors,
16               administrators, principals, beneficiaries, representatives, agents, assigns, and
17               successors, or anyone claiming through them or acting or purporting to act for them
18               or on their behalf, regardless of whether they have received actual notice of the
19               proposed Settlement, have conclusively compromised, settled, discharged, and
20               provided: the Complete and General Release (in the case of Plaintiff); the release of
21               California Settlement Class Members’ Released Claims (in the case of the California
22               Settlement Class Members); release of FLSA Settlement Collective Members’
23               Released Claims (in the case of FLSA Settlement Collective Members); and release
24               of the Hybrid Settlement Released Claims (in the case of the Hybrid Settlement
25               Members) against IRI and the Released Parties, and are bound by the provisions of
26               this Settlement Agreement;
27           •   Plaintiff, the California Settlement Class Members, FLSA Settlement Collective
28               Members, and Hybrid Settlement Members, by entry of the Final Order and

                                            28                    Case No. 3:17-cv-04559-JST
          AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 30 of 93



 1                    Judgment, are permanently barred from filing, commencing, prosecuting,
 2                    intervening in, or participating (as class members or otherwise) in any other lawsuit
 3                    or administrative, regulatory, arbitration, or other proceeding in any jurisdiction
 4                    based on the claims released herein;
 5                •   The Settlement provided for herein, and any proceedings undertaken pursuant
 6                    thereto, are not, and should not in any event be offered, received, or construed as
 7                    evidence of, a presumption, concession, or an admission by any Party of liability or
 8                    non-liability or of the certifiability or non-certifiability of a litigation class or
 9                    collective, or that PAGA representative claims may validly be pursued; provided,
10                    however, that reference may be made to this Settlement in such proceedings as may
11                    be necessary to effectuate the provisions of this Settlement;
12                •   The Judgment entered by the Court will resolve all claims in lieu of ordering their
13                    dismissal.
14                •   The Parties, without further approval from the Court, are authorized to agree to and
15                    adopt such amendments, modifications, and expansions of this Agreement,
16                    including all Exhibits hereto, as (i) shall be consistent in all material respects with
17                    the Final Approval order; (ii) do not limit the rights of California Settlement Class
18                    Members, FLSA Settlement Collective Members, and Hybrid Members; and (iii)
19                    contains such other and further provisions consistent with the terms of this
20                    Settlement Agreement to which the Parties expressly consent in writing.
21          9.3       At the Final Approval Hearing, and in an unopposed motion filed before the close
22   of the notice period, Class Counsel will also request entry of an Order approving the Class Counsel
23   Award and the Service Award to Plaintiff. Any such Class Counsel Award or Service Award shall
24   be paid exclusively from the Total Settlement Payment. In no event shall any Released Party
25   otherwise be obligated to pay for any other attorneys’ fees and expenses or Service Awards arising
26   from this suit. The disposition of Class Counsel’s application for a Class Counsel Award, and for
27   Service Awards, is within the sound discretion of the Court and is not a material term of this
28   Settlement Agreement, and it is not a condition of this Settlement Agreement that such application

                                             29                    Case No. 3:17-cv-04559-JST
           AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 31 of 93



 1   be granted. Any disapproval or modification of such application by the Court shall not (i) affect the
 2   enforceability of the Settlement Agreement, (ii) provide any of the Parties with the right to
 3   terminate the Settlement Agreement, or (iii) increase the consideration any Released Party pays in
 4   connection with the Settlement. Any unawarded Class Counsel Award and Service Award will be
 5   held in trust by the administrator pending any limited appeal by Class Counsel on such denied or
 6   modified award(s), but such appeal shall not delay the finality of the judgment in other respects or
 7   distribution of the remainder of the settlement. If there is no limited appeal regarding the Class
 8   Counsel Award and Service Award, or if any such limited appeal is unsuccessful, then any such
 9   unawarded portion(s) of the Class Counsel Award and Service Award held in trust will be
10   distributed pro rata to the participating Class Members, and will not, under any circumstances,
11   revert to Defendant. Defendant will not under any circumstances owe any additional attorneys’ fees
12   or costs associated with any such limited appeal.
13   10.    PROCEDURE FOR EXECUTING THE SETTLEMENT IF/WHEN IT BECOMES
14          EFFECTIVE
15          10.1    Within fifteen (15) calendar days following the Effective Date, IRI shall provide the
16   Total Settlement Amount ($2,250,000) to the Settlement Administrator. By the later of fifteen (15)
17   calendar days following the Effective Date or fifteen (15) calendar days after the Claims
18   Administrator provides counsel for IRI with the necessary information, IRI shall provide the Claims
19   Administrator with the employer’s share of payroll taxes.
20          10.2    Within thirty (30) calendar days following the Effective Date, the Settlement
21   Administrator shall distribute Total Settlement Amount as follows:
22              •   Pay the costs and expenses incurred in connection with administering this
23                  Settlement, which shall not be more than $15,000;
24              •   Subject to the approval and further order(s) of the Court, pay the Service Award to
25                  Plaintiff, which shall not be more than $15,000 total;
26              •   Subject to the approval and further order(s) of the Court, pay the Class Counsel
27                  Award, which shall not be more than $562,500.00 for attorneys’ fees and $25,000
28                  for costs, with fees;

                                             30                    Case No. 3:17-cv-04559-JST
           AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 32 of 93



 1              •   Subject to the approval and further order(s) of the Court, distribute 75% (i.e. $16,875
 2                  of the PAGA Payment to the LWDA;
 3              •   Subject to the approval and further order(s) of the Court, distribute the Individual
 4                  California Class and Collective Action Settlement Payments from the Total
 5                  Settlement Amount for the benefit of the California Settlement Class Members and
 6                  the FLSA Settlement Collective.
 7          10.3    Unawarded allocations from the Total Settlement Amount will be added into the Net
 8   Distribution Fund, as detailed above. If any Individual Settlement Checks mailed to any California
 9   Class Member, FLSA Collective Member, and Hybrid Member are returned as undeliverable,
10   before considering the check expired, the Settlement Administrator will attempt to locate a viable
11   mailing address and will resend the checks by following the same procedures addressed above for
12   undeliverable Class Notices, as detailed in sections 6.8 through 6.10 above. If any portion of the
13   Total Settlement Amount cannot be distributed to the California Settlement Class Members or the
14   FLSA Settlement Collective Members, e.g., if any the Individual California Class and Collective
15   Action Settlement Payments are not cashed by the Expiration Date, then within thirty (30) days
16   after the Expiration Date, and if the undistributed amount is $10,000 or less, the Settlement
17   Administrator shall consider the checks expired and shall pay such unallocated and unclaimed
18   funds to UC Hastings College of the Law for the Workers’ Rights Clinic. The Clinic operates two
19   evenings a week and is supervised by attorneys from Legal Aid at Work and the private bar.
20   Students conduct initial client interviews and in consultation with the supervising attorneys, provide
21   counseling, legal information, and referrals to low-income workers. Given the positive impact the
22   clinic spreads in fighting for worker’s rights, the parties submit that UC Hastings College of the
23   Law, Worker’s Rights Clinic is a worthy Cy Pres Beneficiary for the funds that remain from
24   uncashed checks after the Expiration Date. Neither the parties nor their counsel have any affiliation
25   or relationship with the UC Hastings College of the Law, Worker’s Rights Clinic, other than that
26   Mitchel F. Boomer and Janelle J. Sahouria, counsel for Defendant, graduated law school at UC
27   Hastings College of the Law, and Bryan Schwartz is a member of the Board of Directors of Legal
28   Aid at Work.

                                              31                    Case No. 3:17-cv-04559-JST
            AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 33 of 93



 1          10.4    If the undistributed amount exceeds $10,000, then the Settlement Administrator
 2   shall distribute the undistributed amount pro rata to participating Class Members (the “second
 3   allocation”), and, to the extent any of the second allocation payments are not cashed by recipients
 4   after 90 days, the uncashed checks will expire, and the remaining amount will go to cy pres.
 5          10.5    Upon completion of administration of the Settlement, the Settlement Administrator
 6   will provide a written declaration under oath to certify such completion to the Court and counsel
 7   for all Parties. Class Counsel shall file the declaration with the Court to confirm full satisfaction of
 8   the Settlement.
 9          10.6    California Settlement Class Members, FLSA Settlement Collective Members, and
10   Hybrid Settlement Members are not eligible to receive any compensation in connection with this
11   case other than their Individual California Class or Collective Action Settlement Payment.
12          10.7    The Individual California Class and Collective Action Settlement Payments cashed
13   shall be reported by the Settlement Administrator to the applicable governmental authorities on IRS
14   Forms W-2s or 1099s (as applicable). The portions allocated to the Service Award shall be reported
15   on IRS Form 1099s by the Settlement Administrator. The Settlement Administrator shall be
16   responsible for issuing copies of IRS Forms W-2s or 1099s for the Plaintiff, California Settlement
17   Class Members, and FLSA Settlement Collective Members.
18          10.8    The Parties make no representation as to the tax treatment or legal effect of the
19   payments called for hereunder, and the Plaintiff, the California Settlement Class Members, and the
20   FLSA Settlement Collective Members are not relying on any statement, representation, or
21   calculation by any of the Parties or by the Settlement Administrator in this regard. Plaintiff and the
22   California Settlement Class Members,         FLSA Settlement Collective Members, and Hybrid
23   Settlement Members understand and agree that they will be solely responsible for the payment of
24   any taxes and penalties assessed on the payments described herein. Plaintiff, the California
25   Settlement Class Members,        FLSA Settlement Collective Members, and Hybrid Settlement
26   Members acknowledge and agree that no provision of this Settlement, and no written
27   communication or disclosure between or among the Parties or their attorneys and other advisers, is
28   or was intended to be, nor will any such communication or disclosure constitute or be construed or

                                              32                    Case No. 3:17-cv-04559-JST
            AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 34 of 93



 1   be relied upon as, tax advice within the meaning of United States Treasury Department Circular
 2   230 (31 C.F.R. Part 10, as amended).
 3          10.9    Payments and tax reporting by the Settlement Administrator in the manner described
 4   above shall be deemed conclusive of compliance with the monetary terms of this Settlement
 5   Agreement as to all California Settlement Class Members, FLSA Settlement Collective Members,
 6   and Hybrid Settlement Members. No California Settlement Class Members, FLSA Settlement
 7   Collective Members, or Hybrid Settlement Members shall have any claim against the Plaintiff,
 8   Class Counsel, IRI, Defendant’s counsel or the Settlement Administrator for distributions made
 9   substantially in accordance with this Settlement Agreement or orders of the Court. No California
10   Settlement Class Members, FLSA Settlement Collective Members, or Hybrid Settlement Members
11   shall have any claim against IRI, the Released Parties or IRI’s counsel relating to distributions made
12   under this Settlement.
13   11.    EFFECT OF DISAPPROVAL, CANCELLATION, OR TERMINATION OF
14          SETTLEMENT AGREEMENT
15          11.1    If the Court does not approve the Settlement as set forth in this Settlement
16   Agreement in all material respects, or if the Court enters the Judgment and appellate review is
17   sought (other than the limited appeal described in 9.3, above), and on such review, the entry of
18   Judgment is vacated, modified in any material way, or reversed, or if the Final Approval order does
19   not otherwise become Final, then this Settlement Agreement shall be cancelled and terminated,
20   unless all Parties, in their sole discretion within thirty (30) days from the date such ruling becomes
21   final, provide written notice to all other Parties hereto of their intent to proceed with the Settlement
22   under the terms of the Judgment as it may be modified by the Court or any appellate court.
23          11.2    In the event that: (i) the Settlement is not approved, is overturned, or is materially
24   modified by the Court or on appeal, (ii) the Judgment does not become Final, or (iii) this Settlement
25   Agreement is terminated, cancelled, or fails to become effective for any reason, including
26   Defendant’s decision to Void the Agreement as described herein, then: (a) the Parties stipulate and
27   agree the Settlement, the Class Information, and all documents exchanged and filed in connection
28   with the Settlement shall be treated as inadmissible mediation communications under Cal. Evid.

                                              33                    Case No. 3:17-cv-04559-JST
            AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 35 of 93



 1   Code §§ 1115 et seq. and Rule 408 of the Federal Rules of Evidence; (b) the Settlement shall be
 2   without force and effect upon the rights of the Parties hereto, and none of its terms shall be effective
 3   or enforceable, with the exception of this Paragraph, which shall remain effective and enforceable;
 4   (c) the Parties shall be deemed to have reverted to their respective status prior to execution of this
 5   Agreement; (d) all Orders entered in connection with the Settlement, including the certification of
 6   the California Settlement Class Members and the California Class Members’ Released Claims, the
 7   FLSA Settlement Collective Members and FLSA Settlement Collective Members’ Released
 8   Claims, and the Hybrid Settlement Members and the Hybrid Settlement Members’ Released Claims
 9   shall be vacated without prejudice to any Party’s position on the issue of class certification, and the
10   Parties shall be restored to their litigation positions existing on the date of execution of this
11   Agreement; and (e) the Parties shall proceed in all respects as if the Settlement Agreement and
12   related documentation and orders had not been executed, and without prejudice in any way from
13   the negotiation or fact of the Settlement or the terms of the Settlement Agreement. The Settlement,
14   all documents, orders, and evidence relating to the Settlement, the fact of their existence, any of
15   their terms, any statement or report concerning the Settlement Agreement, its existence, or their
16   terms, any negotiations, proceedings, acts performed, or documents executed pursuant to or in
17   furtherance of the Settlement Agreement shall not be admissible in any proceeding, and shall not
18   be offered, received, or construed as evidence of a presumption, concession, or an admission of
19   liability, of unenforceability of any arbitration agreement, of the, certifiability of a litigation class,
20   or otherwise used by any Person for any purpose whatsoever, in any trial of this Action or any other
21   action or proceedings.
22   12.     ADDITIONAL PROVISIONS
23           12.1    The Class Notice is the approved method for communicating with California Class
24   Members, FLSA Collective Members, and Hybrid Members about the Settlement. Plaintiff and
25   Class Counsel will not issue any news media releases, initiate any contact with the news media,
26   respond to any news media inquiry, post any information on a website (including social media), or
27   have any other public communication about the Action or the fact, amount or terms of the
28   Settlement prior to preliminary approval being granted. After preliminary approval, Class Counsel

                                              34                    Case No. 3:17-cv-04559-JST
            AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 36 of 93



 1   will set up the webpage referenced above, and neither Class Counsel nor Plaintiff will disparage
 2   Defendant.
 3          12.2     All of the Exhibits to this Agreement are an integral part of the Settlement and are
 4   incorporated by reference as though fully set forth herein.
 5          12.3     Unless otherwise noted, all references to “days” in this Agreement shall be to
 6   calendar days. In the event any date or deadline set forth in this Agreement falls on a weekend or
 7   federal legal holiday, such date or deadline shall be on the first business day thereafter.
 8          12.4     This Agreement supersedes all prior negotiations and agreements and may be
 9   amended or modified only by a written instrument signed by counsel for all Parties or the Parties’
10   successors-in-interest.
11          12.5     The Parties reserve the right, subject to the Court’s approval, to agree to any
12   reasonable extensions of time that might be necessary to carry out any of the provisions of this
13   Agreement. Such extensions must be agreed-upon in writing to be enforceable.
14          12.6     The Released Parties shall have the right to file the Settlement Agreement, the Final
15   Approval Order and Judgment, and any other documents or evidence relating to the Settlement in
16   any action that may be brought against them in order to support a defense or counterclaim based
17   on principles of res judicata, collateral estoppel, release, good-faith settlement, judgment bar,
18   reduction, or any other theory of claim preclusion or issue preclusion or similar defense or
19   counterclaim.
20          12.7     The Parties to the Settlement Agreement agree that the terms of the Settlement were
21   negotiated at arm’s length and in good faith by the Parties, resulted from multiple mediation
22   sessions facilitated by mediator Jeffrey Ross, Esq., and reflect a settlement that was reached
23   voluntarily based upon adequate information and sufficient discovery and after consultation with
24   experienced legal counsel.
25          12.8     Plaintiff, Class Counsel and Defendant have concluded that the Settlement set forth
26   herein constitutes a fair, reasonable, and adequate resolution of the claims that the Plaintiff asserted
27   against IRI, including the claims on behalf of the California Class Members, FLSA Collective
28   Members, and the Hybrid Members and that it promotes the best interests of the California Class

                                              35                    Case No. 3:17-cv-04559-JST
            AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 37 of 93



 1   Members and the FLSA Collective Members.
 2          12.9    To the extent permitted by law, all agreements made and orders entered during the
 3   course of the Action relating to the confidentiality of information shall survive this Settlement
 4   Agreement.
 5          12.10 Within sixty (60) days following the Effective Date, Class Counsel shall return to
 6   IRI all documents produced in the Action, or confirm in writing that all such documents have been
 7   destroyed.
 8          12.11 The waiver by one Party of any breach of this Settlement Agreement by any other
 9   Party shall not be deemed a waiver of any other prior or subsequent breach of this Settlement
10   Agreement.
11          12.12 This Settlement Agreement, including its Exhibits, constitutes the entire agreement
12   among the Parties, and no representations, warranties, or inducements have been made to any Party
13   concerning this Settlement Agreement or its Exhibits, other than the representations, warranties,
14   and covenants contained and memorialized in this Settlement Agreement and its Exhibits.
15          12.13 This Settlement Agreement may be executed in one or more counterparts. All
16   executed counterparts and each of them shall be deemed to be one and the same instrument provided
17   that counsel for the Parties to this Settlement Agreement shall exchange among themselves original
18   signed counterparts.
19          12.14 The Parties hereto and their respective counsel agree that they will use their best
20   efforts to obtain all necessary approvals of the Court required by this Settlement Agreement.
21          12.15 This Settlement Agreement shall be binding upon and shall inure to the benefit of
22   the successors and assigns of the Parties hereto, including any and all Released Parties and any
23   corporation, partnership, or other entity into or with which any Party hereto may merge,
24   consolidate, or reorganize.
25          12.16 This Settlement Agreement shall not be construed more strictly against one Party
26   than another merely because of the fact that it may have been prepared by counsel for one of the
27   Parties, it being recognized that because of the arm’s-length negotiations resulting in the Settlement
28   Agreement, all Parties hereto have contributed substantially and materially to the preparation of the

                                              36                    Case No. 3:17-cv-04559-JST
            AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
     Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 38 of 93



 1   Settlement Agreement.
 2          12.17 Except where this Settlement Agreement itself provides otherwise, all terms,
 3   conditions, and Exhibits are material and necessary to this Settlement Agreement and have been
 4   relied upon by the Parties in entering into this Settlement Agreement.
 5          12.18 This Settlement Agreement shall be governed by California law. Any action based
 6   on this Settlement Agreement, or to enforce any of its terms, shall be venued in the United States
 7   District Court, Northern District of California, which shall retain jurisdiction over all such disputes.
 8   All Parties to this Settlement Agreement shall be subject to the jurisdiction of the United States
 9   District Court, Northern District of California for all purposes related to this Settlement Agreement.
10   This Paragraph relates solely to the law governing this Settlement Agreement and any action based
11   thereon, and nothing in this Paragraph shall be construed as an admission or finding that California
12   law applies to the Released Claims of any Plaintiff or California Class Member or the FLSA
13   Collective Members who resides outside the State of California.
14          12.19 The Court shall retain continuing and exclusive jurisdiction over the Parties to this
15   Settlement Agreement for the purpose of the administration and enforcement of this Settlement
16   Agreement.
17          12.20 The headings used in this Settlement Agreement are for the convenience of the
18   reader only, and shall not affect the meaning or interpretation of this Settlement Agreement.
19          12.21 In construing this Settlement Agreement, the use of the singular includes the plural
20   (and vice-versa) and the use of the masculine includes the feminine (and vice-versa).
21          12.22 The Parties agree to all terms in the agreement.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                              37                    Case No. 3:17-cv-04559-JST
            AMENDED STIPULATION OF SETTLEMENT OF CLASS AND COLLECTIVE ACTION CLAIMS
Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 39 of 93
Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 40 of 93
Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 41 of 93
Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 42 of 93




  EXHIBIT 1
(FILED WITH
 THE COURT
UNDER SEAL)
Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 43 of 93

            Iram Bakhtiar v. Information Resources, Inc.
                        3:17-cv-04559-JST

                  CALIFORNIA CLASS MEMBERS
   Name
Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 44 of 93




             EXHIBIT 2
 Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 45 of 93

                  Iram Bakhtiar v. Information Resources, Inc.
                              3:17-cv-04559-JST

                           FLSA COLLECTIVE MEMBERS
      Name                                           Name
1.    Aguilar, Tracy B                         39.   Sibal, Glyn Allan D
2.    Antolik, Tawnya R                        40.   Smith, Richard J
3.    Ball, Gabriela                           41.   Sutton, Donna M
4.    Bergeman, Maureen A                      42.   Terrell, Rebecca M
5.    Bowers, Daniel G                         43.   Vasel, Adam M
6.    Breland, Douglas S                       44.   Villavicencio, Lara G
7.    Buske, Kyle L                            45.   Washington, Crystal H
8.    Byrne, Sara L                            46.   Wnek, Anna
9.    Cannon, Anne E
10.   Carney, Regina R
11.   Chang, Johnny
12.   Craft, Michele L
13.   DeLeon, Suzanna
14.   Foran, Matthew L
15.   Gorman, Robert A
16.   Gray, Tiffany R
17.   Hanson, Kevin B
18.   Harper, Julie S
19.   Harris, Kandyce D
20.   Isca, Jonathan P
21.   Jager, Magaly A
22.   Kaplan, Heather L
23.   Krishna-Baker, Aarati R
24.   Lamb, Julie M
25.   Lewis, Mallory M
26.   Lombardi, Tracy K
27.   McMann, Caitlin Q
28.   Miske, Geraldine E
29.   Murphy, Christopher B
30.   Patel, Rakesh S
31.   Phillips, Robert M
32.   Poirier, Sarah J
33.   Pruitt, Ronald E
34.   Psacharopoulos, Erika D
35.   Rosen, Meredith A
36.   Santiago, Krystal L
37.   Savloff, Gail I
38.   Scarpelli, Elaine C
Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 46 of 93




             EXHIBIT 3
             Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 47 of 93

                               Iram Bakhtiar v. Information Resources, Inc.
                                           3:17-cv-04559-JST

                                           HYBRID MEMBERS
        Name
 1      Bakhtiar, Iram (Plaintiff)
 2      Acosta, Christian
 3      Greengauz, Anne
 4      Koepnick, Kathy K
 5      Maldonado, Laura L
 6      Olczyk, Sarah A
4850-6523-9991, v. 1
Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 48 of 93




             EXHIBIT A
          Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 49 of 93




                           UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA


IRAM BAKHTIAR, on behalf of herself and all   Case No.: 3:17-cv-04559-JST
others similarly situated,

      Plaintiff,
                                              NOTICE OF CLASS AND
v.                                            COLLECTIVE ACTION
                                              SETTLEMENT TO CALIFORNIA
INFORMATION RESOURCES, INC.,                  CLASS MEMBERS
      Defendant.
                                              Honorable Jon S. Tigar



     IMPORTANT NOTIFICATION TO POTENTIAL CLASS AND COLLECTIVE ACTION
                                MEMBERS

TO:    ALL PERSONS WHO WERE EMPLOYED BY INFORMATION RESOURCES, INC., AND
       CLASSIFIED AS EXEMPT CLIENT SERVICE MANAGERS, CLIENT SOLUTIONS
       MANAGERS, CLIENT SERVICE ANALYSTS, AND CLIENT SERVICE CONSULTANTS,
       AND OTHER SIMILAR, NON-MANAGEMENT POSITIONS, INCLUDING CLIENT
       INSIGHTS ANALYSTS AND CLIENT INSIGHTS CONSULTANTS WITHIN THE STATE OF
       CALIFORNIA AT ANY TIME FROM AUGUST 9, 2013, THROUGH MAY 30, 2019 (“CLASS
       MEMBERS”), INCLUDING THOSE PERSONS WHO WERE EMPLOYED AT ANY TIME
       FROM AUGUST 9, 2014 THROUGH [date of the preliminary approval order] (“FLSA
       COLLECTIVE MEMBERS”).

PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. A FEDERAL COURT
AUTHORIZED THIS NOTICE. THIS IS NOT A SOLICITATION FROM A LAWYER.

ACCORDING TO COMPANY RECORDS, YOU ACTIVELY WORKED AS AN EXEMPT
CLASS MEMBER IN CALIFORNIA BETWEEN AUGUST 9, 2013, AND MAY 30, 2019, FOR
[XXX] WEEKS.

ACCORDING TO COMPANY RECORDS, YOU ACTIVELY WORKED AS AN EXEMPT FLSA
COLLECTIVE MEMBER INSIDE OF CALIFORNIA BETWEEN [three years before date of opt-in
or August 9, 2014, whichever is later] AND [date of the preliminary approval order] FOR [XXX]
WEEKS.

YOUR ESTIMATED GROSS ALLOCATION OF THE SETTLEMENT IS $[XXXXX]. YOU
WILL RECEIVE AT LEAST $[XXXXX] IF YOU DO NOT EXCLUDE YOURSELF FROM THE
CALIFORNIA CLASS SETTLEMENT, OR WITHDRAW AN EXISTING FLSA CONSENT-TO-
JOIN, AND THE COURT GRANTS FINAL APPROVAL OF THE SETTLEMENT.
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 50 of 93



•   The settlement fund will pay claims of an estimated 137 former Client Service Managers, Client
    Solutions Managers, Client Service Analysts, Client Service Consultants, and other similar, non-
    management positions, including Client Insights Analysts and Client Insights Consultants who
    worked for Information Resources, Inc. (“IRI”) and whom IRI classified as exempt at any point
    from August 9, 2013, until May 30, 2019, in California, or from August 9, 2014, until [date of the
    preliminary approval order] in the United States.

•   The settlement pertains to a lawsuit asserting causes of action against IRI for: (1) failure to pay
    overtime wages; (2) failure to provide and/or authorize meal and rest periods; (3) failure to provide
    accurate itemized wage statements; (4) failure to pay earned wages upon discharge; (5) failure to
    reimburse business expenses; (6) unlawful and/or unfair business practices in violation of
    California Business and Professions Code; and (7) penalties under the California Labor Code
    Private Attorneys General Act of 2004.

•   IRI denies that it is liable for any of these claims. IRI contends that, at all times, it properly
    classified and paid the employees subject to this settlement. However, in light of the risk and
    expense of protracted litigation, IRI, Class and Collective Counsel, and Plaintiff believe that this
    is a fair settlement of the class and collective claims.
         Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 51 of 93



YOUR OPTIONS AND LEGAL RIGHTS IN THIS SETTLEMENT

DO NOTHING AND RECEIVE     If you do nothing, and assuming that the Court approves the
A CLASS SETTLEMENT         settlement, you will receive a settlement payment
PAYMENT                    approximating your estimated California Class allocation stated
                           above. If you do nothing, a check will arrive in the mail (to the
                           same address to which this notice was sent). Even if you do not
                           cash the check, you will agree that you are releasing your rights
                           to bring separate claims against IRI for the state law claims in
                           this case.

RECEIVE     A     FLSA If any FLSA allocation amount is stated above, you opted into
SETTLEMENT PAYMENT, IF the FLSA Collective, and unless you withdraw your consent-to-
YOU OPTED INTO THE CASE join, you are releasing your rights to bring a separate FLSA
                        claim against IRI for the federal law claims in this case.

EXCLUDE YOURSELF           If you take the affirmative steps described in this notice to
                           exclude yourself from the case, you will receive no payment
                           from this settlement. However, you would be free to pursue any
                           claims separately against IRI.

OBJECT                     If you wish to challenge the terms of the class action settlement,
                           you may file a written objection with the Court, setting forth the
                           reasons why you oppose the settlement. However, in order to
                           object to the class action settlement you cannot exclude yourself
                           from the settlement.
          Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 52 of 93



 WHAT THIS NOTICE CONTAINS

BASIC INFORMATION                                                                PAGE 1
   1. Why did I get this notice package?
   2. What is this lawsuit about?
   3. What is a class action? What is a collective action?
   4. Why is there a settlement?

WHO IS IN THE SETTLEMENT?                                                        PAGE 2
  5. How do I know if I am part of the settlement?
  6. Are there exceptions to being included?
  7. I am still not sure if I am included.

THE SETTLEMENT BENEFITS – WHAT YOU GET                                           PAGE 3
   8. What does the settlement provide?
   9. How much will my payment be?

YOU WILL RECEIVE A PAYMENT UNLESS YOU AFFIRMATIVELY OPT OUT                      PAGE 4
  10. How can I get a payment?
  11. When would I get my payment?
  12. What am I giving up to get a payment?
  13. What if I believe I am not being credited for the right number of
      workweeks?

EXCLUDING YOURSELF FROM THE SETTLEMENT                                           PAGE 6
   14. What does it mean to exclude myself from the settlement?
   15. How do I get out of the settlement?
   16. What happens if I do nothing?
   17. What are claims under the Fair Labor Standards Act?

THE LAWYERS REPRESENTING THE CLASS AND COLLECTIVE                                PAGE 8
   18. Do I have a lawyer in the case?
   19. How will the lawyers, claims administrator, Representative Plaintiff, and
       the State of California be paid?

OBJECTING TO THE SETTLEMENT                                                        PAGE 9
   20. How do I tell the Court that I challenge all or some of the settlement terms?
   21. What’s the difference between objecting, on the one hand, and
       excluding myself (i.e., “opting out”) from the settlement, on the other?

THE COURT’S FINAL FAIRNESS HEARING                                             PAGE 10
   22. When and where will the Court decide whether to approve the settlement?
   23. Do I have to come to the hearing?
   24. May I speak at the hearing?

GETTING MORE INFORMATION                                                         PAGE 11
   25. Are there more details about the settlement?
   26. How do I get more information?
      Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 53 of 93




                                      BASIC INFORMATION

 1. Why did I get this notice package?

IRI’s records indicate that the company employed you and classified you as an exempt Client
Service Manager, Client Solutions Manager, Client Service Analyst, Client Service Consultant,
and/or other similar, non-management positions, including Client Insights Analyst and/or
Client Insights Consultant in California at some point between August 9, 2013 and May 30, 2019
(the “Class Period”).

You received this notice because you have a right to know about a proposed settlement of a class
and collective action lawsuit, and about your options, before the Court decides whether to finally
approve the settlement. If the Court approves it, and after any objections and appeals are resolved,
an administrator appointed by the Court will make the payments that the settlement requires.

This package explains the lawsuit, the settlement, your legal rights, what benefits are available,
who is eligible for them, and how to get them.

The Court in charge of the case is the United States District Court for the Northern District of
California, and the case is known as Bakhtiar v. Information Resources, Inc., Case No. 3:17-cv-
04559-JST (N.D. Cal.). The person who brought the suit is called the Plaintiff, and the entity the
suit was brought against (IRI) is the Defendant.

 2. What is this lawsuit about?

The Plaintiffs in this lawsuit claim that IRI misclassified as “exempt” from state and federal
overtime laws Client Service Managers, Client Solutions Managers, Client Service Analysts,
Client Service Consultants, and other job titles performing the same or similar non-management
positions including Client Insights Analysts and Client Insights Consultants. Plaintiff thereby
alleges that IRI: (1) failed to pay overtime when they worked more than eight hours in a day or
forty hours in a week; and, in California, (2) failed to provide rest and meal breaks; (3) failed to
provide accurate itemized wage statements; (4) failed to pay all wages due at the time of discharge
or resignation from employment; (5) failed to reimburse business expenses; (6) as a result of the
foregoing, engaged in unfair or unlawful business practices in violation of the California Business
and Professions Code; and (7) as a result of the foregoing, also owes penalties under the California
Labor Code Private Attorneys General Act of 2004.

The Court has not issued any ruling on the merits of Plaintiffs’ claims, and IRI takes the position
that its pay practices, including the exempt classifications at issue in this lawsuit, have been
appropriate under California and federal law, and were made in good faith.




                                          1                       NOTICE OF CLASS ACTION, SETTLEMENT
                                                                                Case No. 3:17-cv-04559-JST
      Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 54 of 93




 3. What is a class action? What is a collective action?

In a class action, the Class Representative(s) (in this case Iram Bakhtiar) sues on behalf of people
who have similar claims (“Class Members”). The Court will resolve the issues for all Class
Members, except for those who exclude themselves from the Class.

In a FLSA collective action, the Representative Plaintiff(s) (in this case Iram Bakhtiar), sues on
behalf of people who have similar claims (the “FLSA Collective”). The Court can make rulings
affecting the FLSA Collective (such as approving the parties’ settlement), which only effect those
who have opted into this case by filing a consent-to-join.


 4. Why is there a settlement?

The Court did not issue a judgment, or make any rulings on the merits, in favor of Plaintiff or
Defendant. Instead, the parties reached a negotiated settlement, which avoids the uncertainties,
costs, and delays associated with further litigation and which compensates the California Class
and FLSA Collective members sooner, rather than later, if at all. The Representative Plaintiff and
the attorneys believe that this settlement is in the best interests of all California Class Members
and FLSA Collective Members.

                                  WHO IS IN THE SETTLEMENT?

 5. How do I know if I am part of the settlement?

Everyone who fits the following description is a California Class Member: All individuals
employed by Defendant at any time from August 9, 2013, through May 30, 2019, and who have
been employed by Defendant as Client Service Managers, Client Solutions Managers, Client
Service Analysts, Client Service Consultants, and other similar, non-management positions,
including Client Insights Analysts, and Client Insights Consultants within the state of California.

Everyone who opted-into the FLSA Collective Action before March 6, 2019, is a FLSA Collective
Member, having worked in the above-mentioned positions after August 9, 2014.

 6. Are there exceptions to being included?

You are not a California Class Member if you did not work for IRI as an exempt Client Service
Manager, Client Solutions Manager, Client Service Analyst, Client Service Consultant, or other
similar non-management position, including Client Insights Analyst and Client Insights
Consultant, within California during the Class Period. You may also exclude yourself from the
California Class settlement by one of the methods described below.

You are not a FLSA Collective Action member if you did not previously submit a FLSA consent-

                                                                                                   Page 2
                                                     NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT
                                                   TO CALIFORNIA CLASS MEMBERS Case No. 3:17-cv-04559-JST
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 55 of 93




to-join in this case.

 7. I am still not sure if I am included.

If you are receiving this notice, it is most likely that you do qualify to participate, and unless you
opt out of the California Class, you will receive a California Class settlement payment, assuming
that the Court approves the settlement.

If you sent in your FLSA consent-to-join form and/or you do not withdraw your FLSA consent-
to-join form, you will receive a settlement payment that covers your FLSA claims.

If you have questions about whether you qualify, you may contact Class Counsel at the contact
information provided below.

                         THE SETTLEMENT BENEFITS – WHAT YOU GET

 8. What does the settlement provide?

IRI has agreed to create a settlement fund of $2,250,000 to be divided among all California Class
Members and FLSA Collective Members who participate in the settlement. The fund will also be
used to pay for Plaintiff’s attorney’s fees and costs, an enhancement payment to the named
Plaintiff, administrative expenses, and other payments made pursuant to this Settlement.

Participants in the settlement will receive a pro rata payment based on the number of workweeks
during the Class Period that they worked as exempt employees in the relevant positions for IRI.

California participants will receive payment that is 1.75 times larger per workweek than
participants who worked outside of California, to reflect the additional claims asserted on behalf
of those individuals, and differences between California and federal wage and hour laws.

The Settlement provides for corporate changes, too. In particular, IRI agrees to review the job
responsibilities of persons currently in the following job classifications:
        •       Client Service, Analyst;

        •       Client Service, Consultant, Level 1;

        •       Client Insights, Analyst; and

        •       Client Insights, Consultant, Level 1.
Persons employed as Client Service, Analysts, Level 1, and Client Insight Analysts, Level 1, no
later than January 1, 2020, will be reclassified as nonexempt, eligible for overtime compensation.
IRI retains the discretion to set the hourly pay of Level 1 Analysts reclassified as nonexempt.

IRI has begun to analyze the job responsibilities of persons employed in all of the job
classifications listed above (including all Analysts regardless of Level). Based on that analysis,

                                                                                                     Page 3
                                                       NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT
                                                     TO CALIFORNIA CLASS MEMBERS Case No. 3:17-cv-04559-JST
        Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 56 of 93




IRI will either: (1) classify those employees as non-exempt and assign them a job title of Client
Service Analyst, Level 1 or Client Insights Analyst, Level 1; (2) modify the job duties performed
by those employees so that they remain exempt employees and assign them a job title other than
of Client Service Analyst, Level 1 or Client Insights Analyst, Level 1; or (3) determine that the
employees are correctly classified and assign them a job title other than of Client Service Analyst,
Level 1 or Client Insights Analyst, Level 1. When newly hired or reassigned employees are placed
as Analysts or Consultants, IRI will determine whether at the time of hire or reassignment those
employees should be classified as a nonexempt Client Service Analyst, Level 1 or Client Insights
Analyst, Level 1, or assigned a different, exempt classification.

IRI will provide reports to Class Counsel concerning the classification of employees in the four
job Classifications listed above, and for each person explain whether he or she has been reclassified
as non-exempt or has remained in or been reassigned to an exempt position other than Client
Service Analyst, Level 1 or Client Insights Analyst, Level 1. If and to the extent that any
incumbent employee in any of the four Classifications listed above has not been examined, the
status report will set forth a schedule for that examination. For a period of two years after entry
of Final Judgment, IRI will provide Class Counsel with four updated reports, six months, twelve
months, 18 months and 24 months after Final Approval.

Within the 24-month period after Final Approval, if the nomenclature of the job classifications at
issue changes, IRI will review the exempt status of the employees in substantially similar positions.

 9.    How much will my payment be?

Your estimated share of the fund is listed on the first page of this Notice. The amount is based on
the number of workweeks during which you were actively employed as a Class Member during
the Class Period.

For tax reporting purposes, one-third of the settlement amount you receive will be considered
wages, one-third will be considered interest, and one-third will be considered penalties and
liquidated damages. The claims administrator will issue you associated tax reporting documents.
You alone are responsible to pay any appropriate taxes on your settlement amount.

       YOU WILL LIKELY RECEIVE A PAYMENT UNLESS YOU AFFIRMATIVELY OPT OUT

 10. How can I get a payment?

If you are receiving this notice, and the settlement receives final approval from the Court, unless
you affirmatively opt out of the settlement or withdraw your FLSA consent-to-join form by [date
– 45 days after notice is mailed], you will automatically receive a payment.


 11.     When would I get my payment?



                                                                                                    Page 4
                                                      NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT
                                                    TO CALIFORNIA CLASS MEMBERS Case No. 3:17-cv-04559-JST
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 57 of 93




The Court will hold a hearing on [date] at [time] p.m. to decide whether to grant final approval of
the settlement. If the Court approves the settlement, there may be appeals. Resolving any appeals
can take time, perhaps more than a year. Please be patient.

However, if the Court approves the settlement at the hearing and there are no appeals, payments
will be made within several months after the hearing.

 12. What am I giving up to get a payment?

Unless you affirmatively exclude yourself from the California Class settlement, you are part of the
California Class. Assuming you do not withdraw your FLSA consent-to-join form, you are part of
the FLSA Collective. That means you cannot sue, continue to sue, or be part of any other lawsuit
against IRI concerning the wage and hour claims covered by this settlement. It also means that all
of the Court’s orders will apply to you and legally bind you.

Unless you affirmatively exclude yourself from the settlement, you will be releasing all wage and
hour claims under California law covered by this settlement, whether you cash your check or not.
If you previously submitted a “consent-to-join” form, unless you withdraw your consent, you will
also release all wage and hour claims under the federal Fair Labor Standards Act, whether you
cash your check or not.

If you sent in your FLSA consent-to-join form and do not withdraw your FLSA consent-to-join
form, you will be releasing all wage and hour claims covered by this settlement under the Fair
Labor Standards Act and any related wage and hour laws.

You can review the exact language of the release by reviewing the Settlement Agreement online,
at the web address listed in the “Getting More Information” section of this Notice, below. The
relevant portion begins in Page 6 of the Settlement Agreement.

 13.    What if I believe I am not being credited for the right number of work-weeks?

If you dispute the information shown on your Notice of Settlement regarding the total number of
weeks that you actively worked as an exempt Client Service Manager, Client Solutions Manager,
Client Service Analyst, Client Service Consultant, or other similar non-managerial position, you
may indicate and explain such disagreement within forty-five (45) days of the mailing of the Notice
of Settlement. You can do so by notifying the Claims Administrator pursuant to the following
procedures:
    a) You must timely submit documentation relating to your dispute;
    b) The Claims Administrator shall notify IRI’s Counsel and Class Counsel of any such dispute
        no later than five (5) days after receiving notice of the dispute;
    c) In case of a dispute, IRI’s records shall control and will have a rebuttable presumption of
        correctness. This means that you have the burden to prove, with records in support, that the
        work weeks listed are wrong; and
    d) The Claims Administrator will notify you whether or not your dispute has been successful.


                                                                                                   Page 5
                                                     NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT
                                                   TO CALIFORNIA CLASS MEMBERS Case No. 3:17-cv-04559-JST
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 58 of 93




                        EXCLUDING YOURSELF FROM THE SETTLEMENT

 14.    What does it mean to exclude myself from the settlement?

If you do not want a payment from the Settlement, but you want to keep the right to pursue claims
(or continue to pursue claims) against IRI on your own regarding the legal issues in this case, then
you must exclude yourself from the settlement of California Class claims, and withdraw your
FLSA consent-to-join form if you previously filed one. Excluding yourself from the California
claims is called “opting out” of the California Class Settlement. If you exclude yourself from the
California Class Settlement, you will not receive any money at all from the California Class
Settlement.

 15.    How do I opt out of the settlement?

To exclude yourself from the settlement, you must send a letter by mail to the Claims
Administrator setting forth your name, the case name and number, and a statement that you request
to be excluded from the California Class, and if applicable, withdraw from the FLSA Collective,
and do not wish to participate in the Settlement, and your signature. You must mail your exclusion
or withdrawal request postmarked no later than [date 45 days after notice is mailed] to:

                  Bakhtiar v. Information Resources, Inc. Claims Administrator
                                    c/o Rust Consulting Inc.
                                         P.O. Box 2396
                                   Fairbault, MN 55021-9096

If you ask to be excluded or withdraw, you will not get any settlement payments of any kind in
this case and you cannot object to the settlement. If you previously opted-into this case, and
exclude yourself, your opt-in form will be effectively withdrawn. You will not be legally bound
by anything that happens in this lawsuit. You will be able to pursue claims (or continue to pursue
claims) against IRI for the wage claims at issue in this case in the future.

If you have a pending claim or lawsuit, speak to your lawyer in that case immediately. You may
need to exclude yourself from this settlement to continue your own claim or lawsuit.

 16. What happens if I do nothing?

If you do nothing regarding this notice, you will be sent a check for your California Class
allocation, provided the Court grants final approval of the Settlement. If you do not cash the check,
your rights will still be affected, in that you will necessarily give up your right to sue IRI for
California wage and hour claims.

If you do nothing, but you have previously submitted an FLSA consent-to-join form, you will also
release all wage and hour claims under the FLSA covered by this settlement, even if you do not
cash your check, unless you withdraw your consent.

                                                                                                    Page 6
                                                      NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT
                                                    TO CALIFORNIA CLASS MEMBERS Case No. 3:17-cv-04559-JST
      Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 59 of 93




If you have not filed an FLSA consent-to-join form, you will not release any of your FLSA claims,
and you will retain your right to sue IRI for FLSA claims, but you will receive no payment
corresponding with FLSA Collective claims.

 17. What are claims under the Fair Labor Standards Act?

The Fair Labor Standards Act (“FLSA”) is a federal law governing the payment of overtime for
hours worked past 40 in a week. In contrast, California law requires overtime to be paid for hours
worked past 8 in a day or 40 hours in a week. California also has laws relating to meal breaks and
rest breaks, itemized wage statements, waiting time penalties, and business expense
reimbursements, among other laws.

If you previously filed a consent-to-join the FLSA collective action in this lawsuit and do not
timely withdraw your consent, you will release your claims under the FLSA, regardless of whether
you cash your check.

                          THE LAWYERS REPRESENTING THE CLASS

 18. Do I have a lawyer in this case?

Bryan Schwartz Law represents the California Class and FLSA Collective. The lawyers of this
office are called Class Counsel. These lawyers will be paid from the settlement amount, so you
will not be charged personally for these lawyers’ work on this case and in negotiating this
settlement. If you want to be represented by your own lawyer, you may hire one at your own
expense.

 19. How will the lawyers, claims administrator, Representative Plaintiff, and the State of
 California be paid?

Class Counsel will ask the Court to approve the payment of one-quarter of the settlement amount
for attorneys’ fees (up to $562,500), as well as litigation costs.

The Claims Administrator administering the settlement will be compensated at the fair market rate
of those services from the settlement, and capped at $15,000.

A payment of up to $15,000 will be made to Class Representative Iram Bakhtiar for her work in
bringing this lawsuit and in exchange for her waiving a much broader array of personal claims
than those you are waiving.

Plaintiff’s Counsel will also ask the Court to approve a payment of $16,875 to the State of
California’s Labor and Workforce Development Agency (“LWDA”) to satisfy alleged California
Labor Code violations pursuant to the California Labor Code Private Attorneys General Act of
2004. A payment to the LWDA is required by statute.

                                                                                                  Page 7
                                                    NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT
                                                  TO CALIFORNIA CLASS MEMBERS Case No. 3:17-cv-04559-JST
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 60 of 93




The Court may award less than these amounts. IRI has agreed not to oppose Class Counsel’s
request for fee, expense, and representative Plaintiff service payments. If the Court awards less
than the amounts described in this section, that money will be redistributed to Class Members or
distributed to an appropriate charity, depending upon the amount of the money. None of this money
will revert to IRI.

                                OBJECTING TO THE SETTLEMENT

 20. How do I tell the Court that I challenge all or some of the settlement terms?

You can ask the Court to deny approval by filing an objection related to your California Class
claims. You cannot ask the Court to order a larger settlement; the Court can only approve or deny
the settlement. If the Court denies approval, no settlement payments will be sent out and the lawsuit
will continue.

To object to the proposed settlement, you must submit your objection to the Court by [45 days
after the mailed notice date]. If you fail to timely file and serve objections, you shall have been
deemed to waive any objection. All written objections and supporting papers must (a) clearly
identify the case name and number (Bakhtiar v. Information Resources, Inc., Case No. 3:17-cv-
04559-JST); (b) be submitted to the Court either by mailing them to the Clerk of the Court for the
United States District Court for the Northern District of California, 450 Golden Gate Avenue, San
Francisco, CA 94102, or by filing them in person at any location of the United States District Court
for the Northern District of California; (c) be filed or postmarked on or before [XXXX – 45 days
after mailing of notice]; and (d) be sent, also, to:

                  Bakhtiar v. Information Resources, Inc. Claims Administrator
                                    c/o Rust Consulting Inc.
                                         P.O. Box 2396
                                   Fairbault, MN 55021-9096

 21.    What’s the difference between objecting, on the one hand, and excluding myself
 (“opting out”) from the settlement, on the other?

Objecting is simply telling the Court that you wish to challenge all or part of the settlement of
California Class claims. You can object only if you stay in the California Class.

Excluding yourself from the settlement or “opting out” of the California Class is telling the Court
that you do not want to be part of the California Class, and withdrawing your FLSA consent-to-
join, if applicable, such that you receive no payment of any kind. If you exclude yourself, you have
no basis to object because the case no longer affects you.

                            THE COURT’S FINAL FAIRNESS HEARING



                                                                                                    Page 8
                                                      NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT
                                                    TO CALIFORNIA CLASS MEMBERS Case No. 3:17-cv-04559-JST
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 61 of 93




 22. When and where will the Court decide whether to approve the settlement?

The Court will hold a Final Approval Fairness Hearing at [XXX] on [XXX], at the United States
District Court for the Northern District of California, at 450 Golden Gate Avenue, Courtroom 9,
19th Floor, San Francisco, CA, 94102, before the Honorable Jon S. Tigar. At this hearing the Court
will consider whether the settlement is fair, reasonable, and adequate. If there are objections from
Class Members, the Court will consider them (FLSA Collective members may not object to the
settlement; they may only choose whether or not to participate in the settlement). After the hearing,
the Court will decide whether to approve the settlement.

Please note that the hearing may be postponed without further notice. Thus, if you plan to attend
the hearing, you should check the website listed in the “Getting More Information” section of this
Notice, below, or access the Court docket in this case through the Court’s Public Access to Court
Electronic Records (PACER) system at https://ecf.cand.uscourts.gov.

 23. Do I have to come to the hearing?

No. But, you are welcome to come at your own expense. If you send an objection, you do not have
to come to Court to talk about it (FLSA Collective members may not object to the settlement, they
may only choose whether or not to participate in the settlement). As long as the Court receives
your written objection on time, the Court will consider it. You may also pay your own lawyer to
attend, but it is not necessary.

 24. May I speak at the hearing?

You may ask the Court for permission to speak at the Final Fairness Hearing. To do so, you must
send a letter to the Clerk of the Court saying that it is your “Notice of Intention to Appear in
Bakhtiar v. Information Resources, Inc., Case No. 3:17-cv-04559-JST.” Be sure to include your
name, address, telephone number, and your signature. Your Notice of Intention to Appear must be
postmarked no later than [XXX], and be sent to the Clerk of the Court, Class Counsel, and Defense
Counsel, at the three addresses listed below. You cannot speak at the hearing if you excluded
yourself (“opted out”) from the settlement.

 Court                                 Class Counsel                 Defense Counsel
 Clerk of the Court                    Bryan Schwartz Law            Jackson Lewis P.C.
 United States District Court          180 Grand Avenue,             Attn: Fraser A. McAlpine
 Northern District of California       Suite 1380                    50 California Street,
 450 Golden Gate Avenue                Oakland, CA 94612             9th Floor
 San Francisco, CA 94102                                             San Francisco, CA 94111

                                   GETTING MORE INFORMATION

 25. Are there more details about the settlement?

                                                                                                    Page 9
                                                      NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT
                                                    TO CALIFORNIA CLASS MEMBERS Case No. 3:17-cv-04559-JST
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 62 of 93




This notice summarizes the proposed settlement. For the precise terms and conditions of the
settlement,       please      see        the      settlement       agreement        available      at
http://www.bryanschwartzlaw.com/irisettlement, by contacting Class Counsel as set forth at
Section 26, below, by accessing the Court docket in this case through the Court’s Public Access
to Court Electronic Records (PACER) system at https://ecf.cand.uscourts.gov, or by visiting the
office of the Clerk of the Court at any location of the United States District Court for the Northern
District of California, during business hours. If there is any conflict between this notice and the
Settlement Agreement, the Settlement Agreement will control.

 26. How do I get more information?

You can call 1-XXX-XXX-XXXX toll free, write to Rust Consulting Inc., P.O Box 2396
Fairbault, MN 55021-9096, or go to http://www.bryanschwartzlaw.com/irisettlement.

You may also call Class Counsel: Bryan Schwartz Law, (510) 444-9300.

                                 DO NOT CALL THE COURT

                                         CONCLUSION

THIS NOTICE AND ITS CONTENTS HAVE BEEN AUTHORIZED BY THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,
THE HONORABLE JON S. TIGAR, UNITED STATES DISTRICT COURT JUDGE.


                               ______________________________
                                The Honorable Judge Jon S. Tigar




                                                                                                   Page 10
                                                      NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT
                                                    TO CALIFORNIA CLASS MEMBERS Case No. 3:17-cv-04559-JST
Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 63 of 93




             EXHIBIT B
              Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 64 of 93




                                 UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA


 IRAM BAKHTIAR, on behalf of herself and all           Case No.: 3:17-cv-04559-JST
 others similarly situated,

          Plaintiff,
                                                       NOTICE OF CLASS AND
 v.                                                    COLLECTIVE ACTION
                                                       SETTLEMENT TO FAIR LABOR
 INFORMATION RESOURCES, INC.,                          STANDARDS ACT COLLECTIVE
                                                       ACTION MEMBERS
          Defendant.

                                                       Honorable Jon S. Tigar



      IMPORTANT NOTIFICATION TO POTENTIAL COLLECTIVE ACTION MEMBERS

TO:       ALL PERSONS WHO WERE EMPLOYED BY INFORMATION RESOURCES, INC., AND
          CLASSIFIED AS EXEMPT CLIENT SERVICE MANAGERS, CLIENT SOLUTIONS
          MANAGERS, CLIENT SERVICE ANALYSTS, AND CLIENT SERVICE CONSULTANTS,
          AND OTHER SIMILAR, NON-MANAGEMENT POSITIONS, INCLUDING CLIENT
          INSIGHTS ANALYSTS AND CLIENT INSIGHTS CONSULTANTS WITHIN THE UNITED
          STATES AT ANY TIME FROM AUGUST 9, 2014, THROUGH [date of the preliminary
          approval order], AND WHO TIMELY FILED A CONSENT FORM IN THIS MATTER (“FLSA
          Collective Members”).

PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. A FEDERAL COURT
AUTHORIZED THIS NOTICE. THIS IS NOT A SOLICITATION FROM A LAWYER.

ACCORDING TO COMPANY RECORDS, YOU ACTIVELY WORKED AS AN EXEMPT FLSA
COLLECTIVE MEMBER IN THE UNITED STATES BETWEEN [three years before the date of
opt-in or August 9, 2014, whichever is later] AND [date of the preliminary approval order] FOR [XXX]
WEEKS. ACCORDING TO COURT RECORDS, YOU HAVE ALREADY FILED A CONSENT
TO JOIN THIS LAWSUIT.

YOUR ESTIMATED NET ALLOCATION OF THE SETTLEMENT IS $[XXXXX]. YOU WILL
RECEIVE AT LEAST $[XXXXX] IF YOU DO NOT WITHDRAW YOUR FSLA CONSENT-TO-
JOIN AND THE COURT GRANTS FINAL APPROVAL OF THE SETTLEMENT.

      •   The settlement fund will pay claims of an estimated 137 former Client Service Managers, Client
          Solutions Managers, Client Service Analysts, Client Service Consultants, and other similar, non-
          management positions, including Client Insights Analysts and Client Insights Consultants who
          worked for Information Resources, Inc. (“IRI”) and whom IRI classified as exempt at any point
          from August 9, 2014, until [date of the preliminary approval order] in the United States and timely
          joined the federal Fair Labor Standards Act (“FLSA”) Collective Action.
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 65 of 93



•   The settlement pertains to a lawsuit asserting causes of action against IRI for failure to pay
    overtime wages and a host of California state law claims inapplicable to you.

•   IRI denies that it is liable for any of these claims. IRI contends that, at all times, it properly
    classified and paid the employees subject to this settlement. However, in light of the risk and
    expense of protracted litigation, IRI, Class and Collective Counsel, and Plaintiff believe that this
    is a fair settlement of the class and collective claims.
          Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 66 of 93



 YOUR OPTIONS AND LEGAL RIGHTS IN THIS SETTLEMENT

 DO NOTHING AND RECEIVE        If you do nothing, and assuming that the Court approves the
 A SETTLEMENT PAYMENT          settlement, you will receive a settlement payment
                               approximating your estimated FLSA Collective allocation
                               stated above. If you do nothing, a check will arrive in the mail
                               (to the same address to which this notice was sent). Even if you
                               do not cash the check, you will agree that you are releasing your
                               claims covered by this Settlement, including your claims under
                               the federal FLSA.

 WITHDRAW YOUR                 If you take the affirmative steps described in this notice to
 CONSENT-TO-JOIN               withdraw your consent-to-join and exclude yourself from the
                               settlement, you will receive no payment from this settlement.
                               However, you would be free to pursue any claims separately
                               against IRI. The steps to withdraw your consent-to-join are
                               explained below.



                               WHAT THIS NOTICE CONTAINS

BASIC INFORMATION                                                                PAGE 1
   1. Why did I get this notice package?
   2. What is this lawsuit about?
   3. What is a collective action?
   4. Why is there a settlement?

WHO IS IN THE SETTLEMENT?                                                        PAGE 2
  5. How do I know if I am part of the settlement?
  6. Are there exceptions to being included?
  7. I am still not sure if I am included.

THE SETTLEMENT BENEFITS – WHAT YOU GET                                           PAGE 3
   8. What does the settlement provide?
   9. How much will my payment be?

YOU WILL RECEIVE A PAYMENT UNLESS YOU AFFIRMATIVELY WITHDRAW                     PAGE 4
YOUR CONSENT-TO-JOIN FORM
  10. How can I get a payment?
  11. When would I get my payment?
  12. What am I giving up to get a payment?
  13. What if I believe I am not being credited for the right number of
      workweeks?

EXCLUDING YOURSELF FROM THE SETTLEMENT                                           PAGE 6
   14. What does it mean to exclude myself from the settlement?
   15. How do I get out of the settlement?
   16. What happens if I do nothing?
          Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 67 of 93


   17. What are claims under the Fair Labor Standards Act?

THE LAWYERS REPRESENTING THE CLASS AND COLLECTIVE                                 PAGE 7
   18. Do I have a lawyer in the case?
   19. How will the lawyers, claims administrator, Representative Plaintiffs, and
       the State of California be paid?

THE COURT’S FINAL FAIRNESS HEARING                                             PAGE 8
   20. When and where will the Court decide whether to approve the settlement?
   21. Do I have to come to the hearing?


GETTING MORE INFORMATION                                                        PAGE 9
   22. Are there more details about the settlement?
   23. How do I get more information?
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 68 of 93




                                       BASIC INFORMATION

 1. Why did I get this notice package?

IRI’s records indicate that the company employed you and classified you as an exempt Client
Service Manager, Client Solutions Manager, Client Service Analyst, Client Service Consultant,
and/or other similar, non-management positions, including Client Insights Analyst and/or
Client Insights Consultant in the United States at some point between August 9, 2014 and [date of
the preliminary approval order] (the “Collective Action Period”) and Court records reflect that you
timely filed a consent form.

You received this notice because you have a right to know about a proposed settlement of a class
and collective action lawsuit, and about your options, before the Court decides whether to finally
approve the settlement. If the Court approves it, and after any objections and appeals are resolved,
an administrator appointed by the Court will make the payments that the settlement requires.

This package explains the lawsuit, the settlement, your legal rights, what benefits are available,
who is eligible for them, and how to get them.

The Court in charge of the case is the United States District Court for the Northern District of
California, and the case is known as Bakhtiar v. Information Resources, Inc., Case No. 3:17-cv-
04559-JST (N.D. Cal.). The person who brought the suit is called the Plaintiff, and the entity the
suit was brought against (IRI) is the Defendant.

 2. What is this lawsuit about?

The Plaintiff in this lawsuit claims that IRI misclassified as “exempt” from state and federal
overtime laws Client Service Managers, Client Solutions Managers, Client Service Analysts,
Client Service Consultants, and other job titles performing the same or similar non-management
positions, including Client Insights Analysts and Client Insights Consultants. Plaintiff thereby
alleges that IRI failed to pay overtime when people in these positions worked more than forty
hours in a week, along with various California claims inapplicable to you.

The Court has not issued any ruling on the merits of Plaintiff’s claims, and IRI takes the position
that its pay practices, including the exempt classifications at issue in this lawsuit, have been
appropriate under all applicable law, and were made in good faith.

 3. What is a collective action?

In a FLSA collective action, the Representative Plaintiff (in this case Iram Bakhtiar), sues on behalf
of people who have similar claims (the FLSA Collective). The Court can make rulings affecting
the FLSA Collective (such as approving the parties’ settlement), which only effect those who have
filed a consent-to-join.



                                      1                       NOTICE OF COLLECTIVE ACTION, SETTLEMENT
                                                                                 Case No. 3:17-cv-04559-JST
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 69 of 93




 4. Why is there a settlement?

The Court did not issue a judgment, or make any rulings on the merits, in favor of Plaintiff or
Defendant. Instead, the parties reached a negotiated settlement, which avoids the uncertainties,
costs, and delays associated with further litigation and which compensates the FLSA Collective
members sooner, rather than later, if at all. The Representative Plaintiff and the attorneys believe
that this settlement is in the best interests of all FLSA Collective Members.

                                  WHO IS IN THE SETTLEMENT?

 5. How do I know if I am part of the settlement?

Everyone who fits the following description is a FLSA Collective Member: All individuals
employed by Defendant at any time from August 9, 2014, through [date of the preliminary
approval order], and who have been employed by Defendant as Client Service Managers, Client
Solutions Managers, Client Service Analysts, Client Service Consultants, and other similar, non-
management positions, including Client Insights Analysts and Client Insights Consultants, within
the United States, who opted into this matter prior to March 6, 2019.



 6. Are there exceptions to being included?

You are not a FLSA Collective Member if you did not work for IRI as an exempt Client Service
Manager, Client Solutions Manager, Client Service Analyst, Client Service Consultant, or other
similar non-management position, including Client Insights Analyst and Client Insights
Consultant, within the United States during the Collective Action Period. You may also exclude
yourself from the FLSA Class settlement by timely withdrawing your consent-to-join form, as
described below.

You are not a FLSA Collective Member if you did not previously submit a FLSA consent-to-join
in this case.

 7. I am still not sure if I am included.

If you are receiving this notice, it is most likely that you do qualify to participate, and unless you
timely withdraw your consent-to-join form, you will receive a settlement payment, assuming that
the Court approves the settlement. If you have questions about whether you qualify, you may
contact Class Counsel at the contact information provided below.

                         THE SETTLEMENT BENEFITS – WHAT YOU GET



                                                                                                   Page 2
                                                   NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT TO
                                   FAIR LABOR STANDARDS ACT COLLECTIVE MEMBERS Case No. 3:17-cv-04559-JST
      Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 70 of 93




 8. What does the settlement provide?

IRI has agreed to create a settlement fund of $2,250,000 to be divided among all California Class
Members and FLSA Collective Members who participate in the settlement. The fund will also be
used to pay for Plaintiff’s attorney’s fees and costs, an enhancement payment to the named
Plaintiff, administrative expenses, and other payments made pursuant to this Settlement.

Participants in the settlement will receive a pro rata payment based on the number of workweeks
during the Collective Action Period that they worked as exempt employees in the relevant
positions for IRI.

California participants will receive payment that is 1.75 times larger per workweek than
participants who worked outside of California, to reflect the additional claims asserted on behalf
of those individuals, and differences between California and federal wage and hour laws.

The Settlement provides for corporate changes, too. In particular, IRI agrees to review the job
responsibilities of persons currently in the following job classifications:
       •       Client Service, Analyst;

       •       Client Service, Consultant, Level 1;

       •       Client Insights, Analyst; and

        •       Client Insights, Consultant, Level 1.
Persons employed as Client Service, Analysts, Level 1, and Client Insight Analysts, Level 1, no
later than January 1, 2020, will be reclassified as nonexempt, eligible for overtime compensation.
IRI will retain the discretion to set the hourly pay of Level 1 Analysts reclassified as nonexempt.

IRI has begun to analyze the job responsibilities of persons employed in all of the job
classifications listed above (including all Analysts regardless of Level). Based on that analysis,
IRI will either: (1) classify those employees as non-exempt and assign them a job title of Client
Service Analyst, Level 1, or Client Insights Analyst, Level 1; (2) modify the job duties performed
by those employees so that they remain exempt employees and assign them a job title other than
of Client Service Analyst, Level 1, or Client Insights Analyst, Level 1; or (3) determine that the
employees are correctly classified and assign them a job title other than of Client Service Analyst,
Level 1 or Client Insights Analyst, Level 1. When newly hired or reassigned employees are placed
as Analysts or Consultants, IRI will determine whether at the time of hire or reassignment those
employees should be classified as a nonexempt Client Service Analyst, Level 1 or Client Insights
Analyst, Level 1, or assigned a different, exempt classification.

IRI will provide reports to Class Counsel concerning the classification of employees in the four
job classifications listed above, and for each person explain whether that person has been
reclassified as non-exempt or has remained in or been reassigned to an exempt position other than
Client Service Analyst, Level 1, or Client Insights Analyst, Level 1. If and to the extent that any
incumbent employee in any of the four Classifications listed above has not been examined, the
status report will set forth a schedule for that examination. For a period of two years after entry

                                                                                                   Page 3
                                                   NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT TO
                                   FAIR LABOR STANDARDS ACT COLLECTIVE MEMBERS Case No. 3:17-cv-04559-JST
        Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 71 of 93




of Final Judgment, IRI will provide Class Counsel with four updated reports, six months, twelve
months, 18 months, and 24 months after Final Approval.

Within the 24-month period after Final Approval, if the nomenclature of the job classifications at
issue changes, IRI will review the exempt status of the employees in substantially similar positions.

 9.    How much will my payment be?

Your estimated share of the fund is listed on the first page of this Notice. The amount is based on
the number of workweeks during which you were actively employed as a FLSA Collective
Member during the Collective Action Period.

For tax reporting purposes, one-third of the settlement amount you receive will be considered
wages, one-third will be considered interest, and one-third will be considered penalties and
liquidated damages. The claims administrator will issue you associated tax reporting documents.
You alone are responsible to pay any appropriate taxes on your settlement amount.

  YOU WILL LIKELY RECEIVE A PAYMENT UNLESS YOU AFFIRMATIVELY WITHDRAW YOUR
                             CONSENT-TO-JOIN FORM

 10. How can I get a payment?

If you are receiving this notice, and the settlement receives final approval from the Court, unless
you affirmatively withdraw your FLSA consent-to-join form by [date – 45 days after notice is
mailed], you will automatically receive a payment.

 11.     When would I get my payment?

The Court will hold a hearing on [date] at [time] p.m. to decide whether to grant final approval of
the settlement. If the Court approves the settlement, there may be appeals. Resolving any appeals
can take time, perhaps more than a year. Please be patient.

However, if the Court approves the settlement at the hearing and there are no appeals, payments
will be made within several months after the hearing.

 12. What am I giving up to get a payment?

Unless you affirmatively and timely withdraw your FLSA consent-to-join form, you are part of
the FLSA Collective. That means you cannot sue, continue to sue, or be part of any other lawsuit
against IRI concerning the wage and hour claims covered by this settlement. It also means that all
of the Court’s orders will apply to you and legally bind you.

Unless you affirmatively and timely withdraw your FLSA consent-to join form, you will be

                                                                                                   Page 4
                                                   NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT TO
                                   FAIR LABOR STANDARDS ACT COLLECTIVE MEMBERS Case No. 3:17-cv-04559-JST
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 72 of 93




releasing all wage and hour claims covered by this settlement under the FLSA, whether you cash
your check or not.

You can review the exact language of the release by reviewing the Settlement Agreement online,
at the web address listed in the “Getting More Information” section of this Notice, below. The
relevant portion begins in Page 6 of the Settlement Agreement.

 13.    What if I believe I am not being credited for the right number of work-weeks?

If you dispute the information shown on your Notice of Settlement regarding the total number of
weeks that you actively worked during the Collective Action Period as an exempt Client Service
Manager, Client Solutions Manager, Client Service Analyst, Client Service Consultant, or other
similar non-managerial position, you may indicate and explain such disagreement within forty-
five (45) days of the mailing of the Notice of Settlement. You can do so by notifying the Claims
Administrator pursuant to the following procedures:
    a) You must timely submit documentation relating to your dispute;
    b) The Claims Administrator shall notify IRI’s Counsel and Class Counsel of any such dispute
        no later than five (5) days after receiving notice of the dispute;
    c) In case of a dispute, IRI’s records shall control and will have a rebuttable presumption of
        correctness. This means that you have the burden to prove, with records in support, that the
        work weeks listed are wrong; and
    d) The Claims Administrator will notify you whether or not your dispute has been successful.

                        EXCLUDING YOURSELF FROM THE SETTLEMENT

 14.    What does it mean to exclude myself from the settlement?

If you do not want a payment from the Settlement, but you want to keep the right to pursue claims
(or continue to pursue claims) against IRI on your own regarding the legal issues in this case, then
you must exclude yourself from the settlement of FLSA Collective claims by withdrawing your
FLSA consent-to-join form. If you withdraw your FLSA consent-to-join form, you will not receive
any money at all from the settlement.

 15.    How do I withdraw my consent?

To exclude yourself from the settlement, you must send a letter by mail to the Claims
Administrator setting forth your name, the case name and number, and a statement that you request
to withdraw your consent-to-join form, and your signature. You must mail your withdrawal request
postmarked no later than [date 45 days after notice is mailed] to:

                  Bakhtiar v. Information Resources, Inc. Claims Administrator
                                    c/o Rust Consulting Inc.
                                         P.O. Box 2396
                                   Fairbault, MN 55021-9096

                                                                                                   Page 5
                                                   NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT TO
                                   FAIR LABOR STANDARDS ACT COLLECTIVE MEMBERS Case No. 3:17-cv-04559-JST
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 73 of 93




If you withdraw your consent-to-join form, you will not get any settlement payments of any kind
in this case. You will not be legally bound by anything that happens in this lawsuit. You will be
able to pursue claims (or continue to pursue claims) against IRI for the wage claims at issue in this
case in the future.

If you have a pending claim or lawsuit, speak to your lawyer in that case immediately. You may
need to exclude yourself from this settlement to continue your own claim or lawsuit.

 16. What happens if I do nothing?

If you do nothing regarding this notice, you will be sent a check for your allocated amount,
provided the Court grants final approval of the Settlement. Even if you do not cash the check, your
rights will still be affected, in that you will necessarily give up your right to sue IRI for claims that
this settlement resolves.

 17. What are claims under the Fair Labor Standards Act?

The Fair Labor Standards Act (“FLSA”) is a federal law governing the payment of overtime for
hours worked past 40 in a week.

If you do not timely withdraw your consent-to-join form, you will release your claims under the
FLSA, regardless of whether you cash your check.

                            THE LAWYERS REPRESENTING THE CLASS

 18. Do I have a lawyer in this case?

Bryan Schwartz Law represents the FLSA Collective. The lawyers of this office are called Class
Counsel. These lawyers will be paid from the settlement amount, so you will not be charged
personally for these lawyers’ work on this case and in negotiating this settlement. If you want to
be represented by your own lawyer, you may hire one at your own expense.

 19. How will the lawyers, claims administrator, Representative Plaintiff, and the State of
 California be paid?

Class Counsel will ask the Court to approve the payment of one-quarter of the settlement amount
for attorneys’ fees (up to $562,500), as well as litigation costs.

The Claims Administrator administering the settlement will be compensated at the fair market rate
of those services from the settlement, and capped at $15,000.

A payment of up to $15,000 will be made to Class Representative Iram Bakhtiar for her work in

                                                                                                    Page 6
                                                    NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT TO
                                    FAIR LABOR STANDARDS ACT COLLECTIVE MEMBERS Case No. 3:17-cv-04559-JST
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 74 of 93




bringing this lawsuit and in exchange for her waiving a much broader array of personal claims
than those you are waiving.

Plaintiff’s Counsel will also ask the Court to approve a payment of $16,875 to the State of
California’s Labor and Workforce Development Agency (“LWDA”) to satisfy alleged California
Labor Code violations pursuant to the California Labor Code Private Attorneys General Act of
2004. A payment to the LWDA is required by statute.

The Court may award less than these amounts. IRI has agreed not to oppose Plaintiff’s Counsel’s
request for fee, expense, and Representative Plaintiff service payments. If the Court awards less
than the amounts described in this section, that money will be redistributed to Class Members and
FLSA Collective Members or distributed to an appropriate charity, depending upon the amount of
the money. None of this money will revert to IRI.

                            THE COURT’S FINAL FAIRNESS HEARING

 20. When and where will the Court decide whether to approve the settlement?

The Court will hold a Final Approval Fairness Hearing at [XXX] on [XXX], at the United States
District Court for the Northern District of California, at 450 Golden Gate Avenue, Courtroom 9,
19th Floor, San Francisco, CA, 94102, before the Honorable Jon S. Tigar. At this hearing the Court
will consider whether the settlement is fair, reasonable, and adequate. If there are objections from
California Class Members, the Court will consider them. FLSA Collective members may not
object to the settlement; they may only choose whether or not to participate in the settlement. After
the hearing, the Court will decide whether to approve the settlement.

Please note that the hearing may be postponed without further notice. Thus, if you plan to attend
the hearing, you should check the website listed in the “Getting More Information” section of this
Notice, below, or access the Court docket in this case through the Court’s Public Access to Court
Electronic Records (PACER) system at https://ecf.cand.uscourts.gov.

 21. Do I have to come to the hearing?

No. But, you are welcome to come at your own expense. You may also pay your own lawyer to
attend, but it is not necessary.

                                 GETTING MORE INFORMATION

 22. Are there more details about the settlement?

This notice summarizes the proposed settlement. For the precise terms and conditions of the
settlement,     please      see      the      settlement        agreement      available     at
http://www.bryanschwartzlaw.com/irisettlement, by contacting Class Counsel as set forth at
Section 24, below, by accessing the Court docket in this case through the Court’s Public Access

                                                                                                   Page 7
                                                   NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT TO
                                   FAIR LABOR STANDARDS ACT COLLECTIVE MEMBERS Case No. 3:17-cv-04559-JST
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 75 of 93




to Court Electronic Records (PACER) system at https://ecf.cand.uscourts.gov, or by visiting the
office of the Clerk of the Court at any location of the United States District Court for the Northern
District of California, during business hours. If there is any conflict between this notice and the
Settlement Agreement, the Settlement Agreement will control.

 23. How do I get more information?

You can call 1-XXX-XXX-XXXX toll free, write to Bakhtiar v. Information Resources, Inc.
Claims Administrator, c/o Rust Consulting Inc., P.O Box 2396 Fairbault, MN 55021-9096, or go
to http://www.bryanschwartzlaw.com/irisettlement.

You may also call Class Counsel: Bryan Schwartz Law, (510) 444-9300.

                                 DO NOT CALL THE COURT

                                         CONCLUSION

THIS NOTICE AND ITS CONTENTS HAVE BEEN AUTHORIZED BY THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,
THE HONORABLE JON S. TIGAR, UNITED STATES DISTRICT COURT JUDGE.



                               ______________________________
                                The Honorable Judge Jon S. Tigar




                                                                                                   Page 8
                                                   NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT TO
                                   FAIR LABOR STANDARDS ACT COLLECTIVE MEMBERS Case No. 3:17-cv-04559-JST
Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 76 of 93




             EXHIBIT C
          Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 77 of 93




                           UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA


IRAM BAKHTIAR, on behalf of herself and all   Case No.: 3:17-cv-04559-JST
others similarly situated,

      Plaintiff,
                                              NOTICE OF CLASS AND
v.                                            COLLECTIVE ACTION
                                              SETTLEMENT TO MEMBERS OF
INFORMATION RESOURCES, INC.,                  BOTH THE CALIFORNIA CLASS AND
                                              FLSA COLLECTIVE
      Defendant.

                                              Honorable Jon S. Tigar



     IMPORTANT NOTIFICATION TO POTENTIAL CLASS AND COLLECTIVE ACTION
                                MEMBERS

TO:    ALL PERSONS WHO WERE EMPLOYED BY INFORMATION RESOURCES, INC., AND
       CLASSIFIED AS EXEMPT CLIENT SERVICE MANAGERS, CLIENT SOLUTIONS
       MANAGERS, CLIENT SERVICE ANALYSTS, AND CLIENT SERVICE CONSULTANTS,
       AND OTHER SIMILAR, NON-MANAGEMENT POSITIONS, INCLUDING CLIENT
       INSIGHTS ANALYSTS AND CLIENT INSIGHTS CONSULTANTS WITHIN THE STATE OF
       CALIFORNIA AT ANY TIME FROM AUGUST 9, 2013, THROUGH MAY 30, 2019 (“CLASS
       MEMBERS”), WHO FILED A CONSENT-TO-JOIN FORM ON OR BEFORE MAY 6, 2019,
       AND WERE EMPLOYED AT ANY TIME FROM AUGUST 9, 2014 THROUGH MARCH 6,
       2019 (“FLSA COLLECTIVE MEMBERS”).

PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. A FEDERAL COURT
AUTHORIZED THIS NOTICE. THIS IS NOT A SOLICITATION FROM A LAWYER.

ACCORDING TO COMPANY RECORDS, YOU ACTIVELY WORKED AS AN EXEMPT
CLASS MEMBER IN CALIFORNIA BETWEEN AUGUST 9, 2013, AND MAY 30, 2019, FOR
[XXX] WEEKS.

ACCORDING TO COMPANY RECORDS, YOU ACTIVELY WORKED AS AN EXEMPT FLSA
COLLECTIVE MEMBER INSIDE OF CALIFORNIA BETWEEN [three years before date of opt-in
or August 9, 2014, whichever is later] AND [date of the preliminary approval order] FOR [XXX]
WEEKS.

YOUR ESTIMATED ALLOCATION OF THE SETTLEMENT IS $[XXXXX] BEFORE TAXES.
YOU WILL RECEIVE AT LEAST $[XXXXX] IF YOU DO NOT EXCLUDE YOURSELF FROM
THE CALIFORNIA CLASS SETTLEMENT, OR WITHDRAW YOUR FLSA CONSENT-TO-
         Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 78 of 93


JOIN, AND THE COURT GRANTS FINAL APPROVAL OF THE SETTLEMENT. YOUR
FINAL ALLOCATION MAY BE MORE THAN $[XXXXX] IF OTHER CLASS MEMBERS OPT
OUT AND/OR FLSA COLLECTIVE MEMBERS WITHDRAW THEIR CONSENT-TO-JOIN
FORMS. YOUR ESTIMATED ALLOCATION OF THE SETTLEMENT AS A CLASS MEMBER
IS $[XXXXX] (“California Class Payment”), AND YOUR ESTIMATED ALLOCATION OF THE
SETTLEMENT AS A FLSA COLLECTIVE MEMBER IS $[XXXXX] (“FLSA Collective
Payment”). YOU MAY TAKE THE STEPS DETAILED BELOW IN ORDER TO RECEIVE
BOTH, ONE, OR NEITHER OF THESE PAYMENTS.

  •   The settlement fund will pay claims of 129 former Client Service Managers, Client Solutions
      Managers, Client Service Analysts, Client Service Consultants, and other similar, non-
      management positions, including Client Insights Analysts and Client Insights Consultants who
      worked for Information Resources, Inc. (“IRI”) and whom IRI classified as exempt at any point
      from August 9, 2013, until May 30, 2019, in California, or from August 9, 2014, until March 6,
      2019 in the United States.

  •   The settlement pertains to a lawsuit asserting causes of action against IRI for: (1) failure to pay
      overtime wages; (2) failure to provide and/or authorize meal and rest periods; (3) failure to provide
      accurate itemized wage statements; (4) failure to pay earned wages upon discharge; (5) failure to
      reimburse business expenses; (6) unlawful and/or unfair business practices in violation of
      California Business and Professions Code; and (7) penalties under the California Labor Code
      Private Attorneys General Act of 2004.

  •   IRI denies that it is liable for any of these claims. IRI contends that, at all times, it properly
      classified and paid the employees subject to this settlement. However, in light of the risk and
      expense of protracted litigation, IRI, Class and Collective Counsel, and Plaintiff believe that this
      is a fair settlement of the class and collective claims.
         Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 79 of 93



YOUR OPTIONS AND LEGAL RIGHTS IN THIS SETTLEMENT

DO NOTHING AND RECEIVE      If you do nothing, and assuming that the Court approves the
A CLASS SETTLEMENT          settlement, you will receive a settlement payment
PAYMENT                     approximating your estimated California Class payment stated
                            above. If you do nothing, a check will arrive in the mail (to the
                            same address to which this notice was sent). Even if you do not
                            cash the check, you will agree that you are releasing your rights
                            to bring separate claims against IRI for the state law claims in
                            this case. Doing nothing with respect to your California Class
                            claims and receiving your California Class payment (assuming
                            the Court approves the settlement) does not preclude you from
                            participating in or withdrawing from the FLSA Collective.

DO NOTHING AND RECEIVE Unless you withdraw your consent-to-join, you are releasing
A   FLSA   SETTLEMENT your rights to bring a separate FLSA claim against IRI for the
PAYMENT                federal law claims in this case in exchange for your FLSA
                       payment (mailed to the same address to which this Notice was
                       sent), assuming the Court approves the settlement. Declining to
                       withdraw your consent-to-join and receiving your FLSA
                       Collective payment (assuming the Court approves the
                       settlement) does not preclude you from participating in or
                       excluding yourself from the California Class.

EXCLUDE YOURSELF FROM If you take the affirmative steps described in this notice to
THE CALIFORNIA CLASS  exclude yourself from the California Class, you will receive no
                      California Class payment from this settlement. However, you
                      would be free to pursue any California claims separately against
                      IRI. Excluding yourself from the California Class does not
                      preclude you from participating in the settlement as a member
                      of the FLSA Collective.

WITHDRAW YOUR               If you take the affirmative steps described in this notice to
CONSENT-TO-JOIN             withdraw your consent-to-join and exclude yourself from the
                            settlement, you will receive no FLSA Collective payment from
                            this settlement. However, you would be free to pursue any FLSA
                            claims separately against IRI. The steps to withdraw your
                            consent-to-join are explained below.

OBJECT                      If you wish to challenge the terms of the class action settlement,
                            you may file a written objection with the Court, setting forth the
                            reasons why you oppose the settlement. However, in order to
                            object to the class action settlement you cannot exclude yourself
                            from the California Class. You may withdraw your consent-to-
                            join the FLSA Collective and still exercise your right to object
                            to the class action settlement, provided you do not exclude
                            yourself from the California Class.
Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 80 of 93
          Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 81 of 93



 WHAT THIS NOTICE CONTAINS

BASIC INFORMATION                                                                PAGE 1
   1. Why did I get this notice package?
   2. What is this lawsuit about?
   3. What is a class action? What is a collective action?
   4. Why is there a settlement?

WHO IS IN THE SETTLEMENT?                                                        PAGE 2
  5. How do I know if I am part of the settlement?
  6. Are there exceptions to being included?
  7. I am still not sure if I am included.

THE SETTLEMENT BENEFITS – WHAT YOU GET                                           PAGE 3
   8. What does the settlement provide?
   9. How much will my payment be?

YOU WILL RECEIVE A PAYMENT UNLESS YOU AFFIRMATIVELY OPT OUT                      PAGE 5
AND WITHDRAW YOUR CONSENT-TO-JOIN
   10. How can I get a payment?
   11. When would I get my payment?
   12. What am I giving up to get a payment?
   13. What if I believe I am not being credited for the right number of
       workweeks?

EXCLUDING YOURSELF FROM THE SETTLEMENT                                           PAGE 6
   14. What does it mean to exclude myself from the settlement?
   15. How do I opt out of the settlement or withdraw my consent-to-join?
   16. What happens if I do nothing?
   17. What are claims under the Fair Labor Standards Act?

THE LAWYERS REPRESENTING THE CLASS AND COLLECTIVE                                PAGE 8
   18. Do I have a lawyer in the case?
   19. How will the lawyers, claims administrator, Representative Plaintiff, and
       the State of California be paid?

OBJECTING TO THE SETTLEMENT                                                        PAGE 8
   20. How do I tell the Court that I challenge all or some of the settlement terms?
   21. What’s the difference between objecting, on the one hand, and
       excluding myself (i.e., “opting out”) from the settlement, on the other?

THE COURT’S FINAL FAIRNESS HEARING                                             PAGE 9
   22. When and where will the Court decide whether to approve the settlement?
   23. Do I have to come to the hearing?
   24. May I speak at the hearing?

GETTING MORE INFORMATION                                                         PAGE 10
   25. Are there more details about the settlement?
      Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 82 of 93


26. How do I get more information?
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 83 of 93




                                       BASIC INFORMATION

 1. Why did I get this notice package?

IRI’s records indicate that the company employed you and classified you as an exempt Client
Service Manager, Client Solutions Manager, Client Service Analyst, Client Service
Consultant, and/or other similar, non-management positions, including Client Insights
Analyst and/or Client Insights Consultant in California at some point between August 9, 2013
and May 30, 2019 (the “Class Period”).

You received this notice because you have a right to know about a proposed settlement of a class
and collective action lawsuit, and about your options, before the Court decides whether to finally
approve the settlement. If the Court approves it, and after any objections and appeals are resolved,
an administrator appointed by the Court will make the payments that the settlement requires.

This package explains the lawsuit, the settlement, your legal rights, what benefits are available,
who is eligible for them, and how to get them.

The Court in charge of the case is the United States District Court for the Northern District of
California, and the case is known as Bakhtiar v. Information Resources, Inc., Case No. 3:17-cv-
04559-JST (N.D. Cal.). The person who brought the suit is called the Plaintiff, and the entity the
suit was brought against (IRI) is the Defendant.

 2. What is this lawsuit about?

The Plaintiffs in this lawsuit claim that IRI misclassified as “exempt” from state and federal
overtime laws Client Service Managers, Client Solutions Managers, Client Service Analysts,
Client Service Consultants, and other job titles performing the same or similar non-management
positions including Client Insights Analysts and Client Insights Consultants. This action involves
collective action claims under the federal Fair Labor Standards Act as well as a class action under
California law. Plaintiff thereby alleges that IRI: (1) failed to pay overtime when they worked
more than eight hours in a day or forty hours in a week; and, in California, (2) failed to provide
rest and meal breaks; (3) failed to provide accurate itemized wage statements; (4) failed to pay all
wages due at the time of discharge or resignation from employment; (5) failed to reimburse
business expenses; (6) as a result of the foregoing, engaged in unfair or unlawful business practices
in violation of the California Business and Professions Code; and (7) as a result of the foregoing,
also owes penalties under the California Labor Code Private Attorneys General Act of 2004.

The Court has not issued any ruling on the merits of Plaintiffs’ claims, and IRI takes the position
that its pay practices, including the exempt classifications at issue in this lawsuit, have been
appropriate under California and federal law, and were made in good faith.




                                           1                       NOTICE OF CLASS ACTION, SETTLEMENT
                                                                                 Case No. 3:17-cv-04559-JST
      Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 84 of 93




 3. What is a class action? What is a collective action?

In a class action, the Class Representative(s) (in this case Iram Bakhtiar) sues on behalf of people
who have similar claims (“Class Members”). The Court will resolve the issues for all Class
Members, except for those who exclude themselves from the Class.

In a FLSA collective action, the Representative Plaintiff(s) (in this case Iram Bakhtiar), sues on
behalf of people who have similar claims (the “FLSA Collective”). The Court can make rulings
affecting the FLSA Collective (such as approving the parties’ settlement), which only effect those
who have opted into this case by filing a consent-to-join.


 4. Why is there a settlement?

The Court did not issue a judgment, or make any rulings on the merits, in favor of Plaintiff or
Defendant. Instead, the parties reached a negotiated settlement, which avoids the uncertainties,
costs, and delays associated with further litigation and which compensates the California Class
and FLSA Collective members sooner, rather than later, if at all. The Representative Plaintiff and
the attorneys believe that this settlement is in the best interests of all California Class Members
and FLSA Collective Members.

                                  WHO IS IN THE SETTLEMENT?

 5. How do I know if I am part of the settlement?

Everyone who fits the following description is a California Class Member: All individuals
employed by Defendant at any time from August 9, 2013, through May 30, 2019, and who have
been employed by Defendant as Client Service Managers, Client Solutions Managers, Client
Service Analysts, Client Service Consultants, and other similar, non-management positions,
including Client Insights Analysts, and Client Insights Consultants within the state of California.

Everyone who opted-into the FLSA Collective Action before March 6, 2019, is a FLSA Collective
Member, having worked in the above-mentioned positions after August 9, 2014.

 6. Are there exceptions to being included?

You are not a California Class Member if you did not work for IRI as an exempt Client Service
Manager, Client Solutions Manager, Client Service Analyst, Client Service Consultant, or other
similar non-management position, including Client Insights Analyst and Client Insights
Consultant, within California during the Class Period. You may also exclude yourself from the
California Class settlement by one of the methods described below.

You are not a FLSA Collective Action member if you did not previously submit a FLSA consent-

                                                                                                   Page 2
                                                     NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT
                       TO CALIFORNIA CLASS MEMBERS AND FLSA COLLECTIVE MEMBERS Case No. 3:17-cv-04559-JST
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 85 of 93




to-join in this case. You may exclude yourself from the FLSA Collective by withdrawing your
consent-to-join form, as described below.

 7. I am still not sure if I am included.

If you are receiving this notice, it is most likely that you do qualify to participate, and unless you
opt out of the California Class, you will receive a California Class settlement payment, assuming
that the Court approves the settlement, regardless of whether you withdraw your FLSA consent-
to-join.

If you sent in your FLSA consent-to-join form and you do not withdraw your FLSA consent-to-
join form, you will receive a settlement payment that covers your FLSA claims, assuming the
Court approves the settlement, regardless of whether you opt of the California Class or object to
the settlement.

If you have questions about whether you qualify, you may contact Class Counsel at the contact
information provided below.

                         THE SETTLEMENT BENEFITS – WHAT YOU GET

 8. What does the settlement provide?

IRI has agreed to create a settlement fund of $2,250,000. This fund will be divided among all
California Class Members and FLSA Collective Members who participate in the settlement,
Plaintiff’s attorney’s fees and costs, an enhancement payment to the named Plaintiff,
administrative expenses, and other payments made pursuant to this Settlement. After attorneys’
fees and costs, the named Plaintiff enhancement, administrative expenses, and other payments,
approximately $1,615,625 is expected to be available for distribution to California Class Members
and FLSA Collective Members.

Participants in the settlement will receive a payment based on the number of workweeks during
the Class Period that they worked as exempt employees in the relevant positions for IRI. The more
workweeks a California Class Member or FLSA Collective Member worked as an exempt
employee for IRI, the more that California Class Member or FLSA Collective Member will receive
as a result of the settlement, assuming the Court approves the settlement.

California participants without FLSA claims will receive payment that is 1.75 times larger per
workweek than participants who worked outside of California, to reflect the additional claims
asserted on behalf of those individuals, and differences between California and federal wage and
hour laws. Members of both the California Class and the FLSA Collective will receive payment
that is 2.0 times larger per workweek than participants who worked outside California.

The Settlement provides for corporate changes, too. In particular, IRI agrees to review the job
responsibilities of persons currently in the following job classifications:


                                                                                                   Page 3
                                                     NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT
                       TO CALIFORNIA CLASS MEMBERS AND FLSA COLLECTIVE MEMBERS Case No. 3:17-cv-04559-JST
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 86 of 93




        •      Client Service, Analyst;

        •      Client Service, Consultant, Level 1;

        •      Client Insights, Analyst; and

        •      Client Insights, Consultant, Level 1.

IRI has created a new job title, “Junior Analyst,” for the Client Service and Client Insights
employees that have been reclassified as nonexempt or will be hired as nonexempt.

IRI has begun to analyze the job responsibilities of persons employed in all of the job
classifications listed above (including all Analysts regardless of Level). Based on that analysis,
IRI will either: (1) classify those employees as non-exempt and assign them a job title of Client
Service Junior Analyst, or Client Insights Junior Analyst; (2) modify the job duties performed by
those employees so that they remain exempt employees and assign them a job title other than of
Client Service Junior Analyst, or Client Insights Junior Analyst; or (3) determine that the
employees are correctly classified. When newly hired or reassigned employees are placed as
Analysts or Consultants, IRI will determine whether at the time of hire or reassignment those
employees should be classified as a nonexempt Client Service Junior Analyst, Level 1 or Client
Insights Junior Analyst, Level 1, or assigned a different, exempt classification.

IRI will provide reports to Class Counsel concerning the classification of employees in the four
job classifications listed above, and for each person explain whether that person has been
reclassified as non-exempt or has remained in or been reassigned to an exempt position. If and to
the extent that any incumbent employee in any of the four Classifications listed above has not been
examined, the status report will set forth a schedule for that examination. For a period of two years
after entry of Final Judgment, IRI will provide Class Counsel with four updated reports, six
months, twelve months, 18 months, and 24 months after Final Approval.

Within the 24-month period after Final Approval, if the nomenclature of the job classifications at
issue changes, IRI will review the exempt status of the employees in substantially similar positions.

 9.   How much will my payment be?

Your estimated share of the fund is listed on the first page of this Notice. The amount is based on
the number of workweeks during which you were actively employed as a Class Member and FLSA
Collective Member during the Class Period.

For tax reporting purposes, one-third of the settlement amount you receive will be considered
wages, one-third will be considered interest, and one-third will be considered penalties and
liquidated damages. The claims administrator will issue you associated tax reporting documents.
You alone are responsible to pay any appropriate taxes on your settlement amount.

      YOU WILL LIKELY RECEIVE A PAYMENT UNLESS YOU AFFIRMATIVELY OPT OUT AND
                         WITHDRAW YOUR CONSENT-TO-JOIN

                                                                                                   Page 4
                                                     NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT
                       TO CALIFORNIA CLASS MEMBERS AND FLSA COLLECTIVE MEMBERS Case No. 3:17-cv-04559-JST
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 87 of 93




 10. How can I get a payment?

If you are receiving this notice, and the settlement receives final approval from the Court, unless
you affirmatively opt out of the settlement or withdraw your FLSA consent-to-join form by [date
– 45 days after notice is mailed], you will automatically receive a payment. If you withdraw from
the California Class but do not withdraw your consent-to-join form, you will receive only your
FLSA Collective payment, and you will waive only the claims waived by the FLSA Collective
(discussed in Section 12), but not the claims waived by the California Class (also discussed in
Section 12). If you withdraw your consent-to-join form but do not withdraw from the California
Class, you will receive only your California Class payment, and you will waive only the claims
waived by the California Class (discussed in Section 12), but not the claims waived by the FLSA
Collective (also discussed in Section 12).


 11.    When would I get my payment?

The Court will hold a hearing on [date] at [time] p.m. to decide whether to grant final approval of
the settlement. If the Court approves the settlement, there may be appeals. Resolving any appeals
can take time, perhaps more than a year. Please be patient.

However, if the Court approves the settlement at the hearing and there are no appeals, payments
will be made within several months after the hearing.

 12. What am I giving up to get a payment?

Unless you affirmatively exclude yourself from the California Class settlement, you are part of the
California Class. Assuming you do not withdraw your FLSA consent-to-join form, you are part of
the FLSA Collective. That means you cannot sue, continue to sue, or be part of any other lawsuit
against IRI concerning the wage and hour claims covered by this settlement. It also means that all
of the Court’s orders will apply to you and legally bind you.

Unless you affirmatively exclude yourself from the settlement, you will be releasing all wage and
hour claims under California law covered by this settlement, whether you cash your check or not.
If you previously submitted a “consent-to-join” form, unless you withdraw your consent, you will
also release all wage and hour claims under the federal Fair Labor Standards Act, whether you
cash your check or not.



You can review the exact language of the release by reviewing the Settlement Agreement online,
at the web address listed in the “Getting More Information” section of this Notice, below. The
relevant portion begins in Page 6 of the Settlement Agreement.


                                                                                                   Page 5
                                                     NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT
                       TO CALIFORNIA CLASS MEMBERS AND FLSA COLLECTIVE MEMBERS Case No. 3:17-cv-04559-JST
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 88 of 93




 13.    What if I believe I am not being credited for the right number of work-weeks?

If you dispute the information shown on your Notice of Settlement regarding the total number of
weeks that you actively worked as an exempt Client Service Manager, Client Solutions Manager,
Client Service Analyst, Client Service Consultant, or other similar non-managerial position, you
may indicate and explain such disagreement within forty-five (45) days of the mailing of the Notice
of Settlement. You can do so by notifying the Claims Administrator pursuant to the following
procedures:
    a) You must timely submit employment documentation relating to your dispute, such as time
        or pay slips, offer letters, termination notices, performance evaluations or reviews, signed
        employment policies or handbooks, work communications such as time-stamped emails,
        or other documentation indicating your period of employment with IRI;
    b) The Claims Administrator shall notify IRI’s Counsel and Class Counsel of any such dispute
        no later than five (5) days after receiving notice of the dispute;
    c) In case of a dispute, IRI’s records shall control and will have a rebuttable presumption of
        correctness. This means that you have the burden to prove, with records such as those
        described above, that the work weeks listed are wrong; and
    d) The Claims Administrator will notify you whether or not your dispute has been successful.

                        EXCLUDING YOURSELF FROM THE SETTLEMENT

 14.    What does it mean to exclude myself from the settlement?

If you do not want a payment from the Settlement, but you want to keep the right to pursue claims
(or continue to pursue claims) against IRI on your own regarding the legal issues in this case, then
you must exclude yourself from the settlement of California Class claims, and/or withdraw your
FLSA consent-to-join form. Excluding yourself from the California claims is called “opting out”
of the California Class Settlement. If you exclude yourself from the California Class Settlement,
you will not receive any money at all from the California Class Settlement. Excluding yourself
from the FLSA collective requires withdrawing your consent-to-join form. If you withdraw your
consent-to-join form, you will receive no money at all from the FLSA Collective Settlement.

Excluding yourself from the California Class does not preclude participation in the FLSA
Collective. Likewise, excluding yourself from the FLSA Collective does not preclude participation
in the California Class or objecting to the class action settlement.

 15.    How do I opt out of the settlement or withdraw my consent-to-join?

To exclude yourself from the settlement, you must send a letter by mail to the Claims
Administrator setting forth your name, the case name and number, and a statement that you request
to be excluded from the California Class, and/or withdraw from the FLSA Collective, and your
signature. You must mail your withdrawal request postmarked no later than [date 45 days after
notice is mailed] to:


                                                                                                   Page 6
                                                     NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT
                       TO CALIFORNIA CLASS MEMBERS AND FLSA COLLECTIVE MEMBERS Case No. 3:17-cv-04559-JST
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 89 of 93




                  Bakhtiar v. Information Resources, Inc. Claims Administrator
                                    c/o Rust Consulting Inc.
                                         P.O. Box 2396
                                   Fairbault, MN 55021-9096

If you ask to be excluded from the California Class, you will not get any California Class settlement
payment and you cannot object to the settlement. If you previously opted into this case, and you
exclude yourself, your opt-in form will be effectively withdrawn. You will be able to pursue claims
(or continue to pursue claims) against IRI for the California wage claims at issue in this case in the
future. You must mail your exclusion request postmarked no later than [date 45 days after notice
is mailed] to the address listed in the previous paragraph.

If you withdraw your consent-to-join form, you will not get any FLSA Collective settlement
payments. You will be able to pursue claims (or continue to pursue claims) against IRI for the
federal wage claims at issue in this case in the future.

If you have a pending claim or lawsuit, speak to your lawyer in that case immediately. You may
need to exclude yourself from this settlement to continue your own claim or lawsuit.

 16. What happens if I do nothing?

If you do nothing regarding this notice, you will be sent a check for your California Class
allocation, provided the Court grants final approval of the Settlement. If you do not cash the check,
your rights will still be affected, in that you will give up your right to sue IRI for California wage
and hour claims.

If you do nothing, you will also release all wage and hour claims under the FLSA covered by this
settlement, even if you do not cash your check, unless you withdraw your consent-to-join form.


 17. What are claims under the Fair Labor Standards Act?

The Fair Labor Standards Act (“FLSA”) is a federal law governing the payment of overtime for
hours worked past 40 in a week. In contrast, California law requires overtime to be paid for hours
worked past 8 in a day or 40 hours in a week. California also has laws relating to meal breaks and
rest breaks, itemized wage statements, waiting time penalties, and business expense
reimbursements, among other laws.

If you do not timely withdraw your FLSA consent-to-join form, you will release your claims under
the FLSA, regardless of whether you cash your check.




                                                                                                   Page 7
                                                     NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT
                       TO CALIFORNIA CLASS MEMBERS AND FLSA COLLECTIVE MEMBERS Case No. 3:17-cv-04559-JST
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 90 of 93




                           THE LAWYERS REPRESENTING THE CLASS

 18. Do I have a lawyer in this case?

Bryan Schwartz Law represents the California Class and FLSA Collective. The lawyers of this
office are called Class Counsel. These lawyers will be paid from the settlement amount, so you
will not be charged personally for these lawyers’ work on this case and in negotiating this
settlement. If you want to be represented by your own lawyer, you may hire one at your own
expense.

 19. How will the lawyers, claims administrator, Representative Plaintiff, and the State of
 California be paid?

Class Counsel will ask the Court to approve the payment of one-quarter of the settlement amount
for attorneys’ fees (up to $562,500), as well as litigation costs.

The Claims Administrator administering the settlement will be compensated at the fair market rate
of those services from the settlement, and capped at $15,000.

A payment of up to $15,000 will be made to Class Representative Iram Bakhtiar for her work in
bringing this lawsuit and in exchange for her waiving a much broader array of personal claims
than those you are waiving.

Plaintiff’s Counsel will also ask the Court to approve a payment of $16,875 to the State of
California’s Labor and Workforce Development Agency (“LWDA”) to satisfy alleged California
Labor Code violations pursuant to the California Labor Code Private Attorneys General Act of
2004. A payment to the LWDA is required by statute.

The Court may award less than these amounts. IRI has agreed not to oppose Class Counsel’s
request for fee, expense, and representative Plaintiff service payments. If the Court awards less
than the amounts described in this section, that money will be redistributed to Class Members or
distributed to an appropriate charity, depending upon the amount of the money. No money from
hypothetically reduced attorneys’ fees and costs will revert to IRI.

                                OBJECTING TO THE SETTLEMENT

 20. How do I tell the Court that I challenge all or some of the settlement terms?

You can ask the Court to deny approval by filing an objection related to your California Class
claims. You cannot ask the Court to order a larger settlement; the Court can only approve or deny
the settlement. If the Court denies approval, no settlement payments will be sent out and the lawsuit
will continue.

To object to the proposed settlement, you must submit your objection to the Court by [45 days

                                                                                                   Page 8
                                                     NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT
                       TO CALIFORNIA CLASS MEMBERS AND FLSA COLLECTIVE MEMBERS Case No. 3:17-cv-04559-JST
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 91 of 93




after the mailed notice date]. If you fail to timely file and serve objections, you shall have been
deemed to waive any objection. All written objections and supporting papers must (a) clearly
identify the case name and number (Bakhtiar v. Information Resources, Inc., Case No. 3:17-cv-
04559-JST); (b) be submitted to the Court either by mailing them to the Clerk of the Court for the
United States District Court for the Northern District of California, 450 Golden Gate Avenue, San
Francisco, CA 94102, or by filing them in person at any location of the United States District Court
for the Northern District of California; (c) be filed or postmarked on or before [XXXX – 45 days
after mailing of notice]; and (d) be sent, also, to:

                  Bakhtiar v. Information Resources, Inc. Claims Administrator
                                    c/o Rust Consulting Inc.
                                         P.O. Box 2396
                                   Fairbault, MN 55021-9096

 21.    What’s the difference between objecting, on the one hand, and excluding myself
 (“opting out”) from the settlement, on the other?

Objecting is simply telling the Court that you wish to challenge all or part of the settlement of
California Class claims. You can object only if you stay in the California Class.

Excluding yourself from the settlement or “opting out” of the California Class is telling the Court
that you do not want to be part of the California Class, and withdrawing your FLSA consent-to-
join, if applicable, such that you receive no payment of any kind. If you exclude yourself, you have
no basis to object because the case no longer affects you.

                            THE COURT’S FINAL FAIRNESS HEARING

 22. When and where will the Court decide whether to approve the settlement?

The Court will hold a Final Approval Fairness Hearing at [XXX] on [XXX], at the United States
District Court for the Northern District of California, at 1301 Clay Street, Courtroom 6, 2nd Floor,
Oakland, CA, 94612, before the Honorable Jon S. Tigar. At this hearing the Court will consider
whether the settlement is fair, reasonable, and adequate. If there are objections from Class
Members, the Court will consider them (FLSA Collective members may not object to the
settlement; they may only choose whether or not to participate in the settlement). After the hearing,
the Court will decide whether to approve the settlement.

Please note that the hearing may be postponed without further notice. Thus, if you plan to attend
the hearing, you should check the website listed in the “Getting More Information” section of this
Notice, below, or access the Court docket in this case through the Court’s Public Access to Court
Electronic Records (PACER) system at https://ecf.cand.uscourts.gov.

 23. Do I have to come to the hearing?



                                                                                                   Page 9
                                                     NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT
                       TO CALIFORNIA CLASS MEMBERS AND FLSA COLLECTIVE MEMBERS Case No. 3:17-cv-04559-JST
       Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 92 of 93




No. But, you are welcome to come at your own expense. If you send an objection, you do not have
to come to Court to talk about it (FLSA Collective members may not object to the settlement, they
may only choose whether or not to participate in the settlement). As long as the Court receives
your written objection on time, the Court will consider it. You may also pay your own lawyer to
attend, but it is not necessary.

 24. May I speak at the hearing?

You may ask the Court for permission to speak at the Final Fairness Hearing. To do so, you must
send a letter to the Clerk of the Court saying that it is your “Notice of Intention to Appear in
Bakhtiar v. Information Resources, Inc., Case No. 3:17-cv-04559-JST.” Be sure to include your
name, address, telephone number, and your signature. Your Notice of Intention to Appear must be
postmarked no later than [XXX], and be sent to the Clerk of the Court, Class Counsel, and Defense
Counsel, at the three addresses listed below. You cannot speak at the hearing if you excluded
yourself (“opted out”) from the settlement.

 Court                                 Class Counsel                  Defense Counsel
 United States District Court          Bryan Schwartz Law             Jackson Lewis P.C.
 Northern District of California       180 Grand Avenue,              Attn: Fraser A. McAlpine
 1301 Clay Street                      Suite 1380                     50 California Street,
 Oakland, CA 94612                     Oakland, CA 94612              9th Floor
                                                                      San Francisco, CA 94111

                                   GETTING MORE INFORMATION

 25. Are there more details about the settlement?

This notice summarizes the proposed settlement. For the precise terms and conditions of the
settlement,       please       see       the      settlement       agreement        available      at
http://www.bryanschwartzlaw.com/irisettlement, by contacting Class Counsel as set forth at
Section 26, below, by accessing the Court docket in this case through the Court’s Public Access
to Court Electronic Records (PACER) system at https://ecf.cand.uscourts.gov, or by visiting the
office of the Clerk of the Court at any location of the United States District Court for the Northern
District of California, during business hours. In addition to the settlement agreement, the website
http://www.bryanschwartzlaw.com/irisettlement provides access to the Class Notice, the motions
for approval of the settlement and for attorneys’ fees, the operative Complaint, and other
documents relevant to the settlement. If there is any conflict between this notice and the Settlement
Agreement, the Settlement Agreement will control.

 26. How do I get more information?

You can call 1-XXX-XXX-XXXX toll free, write to Rust Consulting Inc., P.O Box 2396
Fairbault, MN 55021-9096, or go to http://www.bryanschwartzlaw.com/irisettlement.


                                                                                                  Page 10
                                                     NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT
                       TO CALIFORNIA CLASS MEMBERS AND FLSA COLLECTIVE MEMBERS Case No. 3:17-cv-04559-JST
        Case 4:17-cv-04559-JST Document 121-2 Filed 03/16/20 Page 93 of 93




You may also call Class Counsel: Bryan Schwartz Law, (510) 444-9300.

                                 DO NOT CALL THE COURT

                                          CONCLUSION

THIS NOTICE AND ITS CONTENTS HAVE BEEN AUTHORIZED BY THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,
THE HONORABLE JON S. TIGAR, UNITED STATES DISTRICT COURT JUDGE.


                              ______________________________
                               The Honorable Judge Jon S. Tigar

4835-2986-2583, v. 1




                                                                                                  Page 11
                                                     NOTICE OF CLASS & COLLECTIVE ACTION SETTLEMENT
                       TO CALIFORNIA CLASS MEMBERS AND FLSA COLLECTIVE MEMBERS Case No. 3:17-cv-04559-JST
